      Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 1 of 73 PageID #:1049




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS

 TOMI TRANCHITA,                                     CASE NO. 1:20-cv-5956

                 Plaintiff,                          JUDGE SARA L. ELLIS

 v.

 COLLEEN CALLAHAN, Director of the
 Illinois Department of Natural Resources, in        SECOND AMENDED COMPLAINT
 her official capacity as the official
 decisionmaker for the Illinois Department of        [Jury Demand Endorsed Hereon]
 Natural Resources; JOHN FISCHER, Legal
 Counsel for the Illinois Department of Natural
 Resources, in his official capacity as a
 decisionmaker for legal matters for the
 Department; JOSHUA MOOI, Conservation
 Police Sergeant, in his official capacity as an
 official decisionmaker for the law
 enforcement division of the Illinois
 Department of Natural Resources.

                 Defendants.



         Plaintiff Tomi Tranchita, by and through counsel, hereby sues COLLEEN CALLAHAN,

Director of the Illinois Department of Natural Resources, in her official capacity as the official

decisionmaker for the Department of Natural Resources; JOHN FISCHER, Legal Counsel for

the Illinois Department of Natural Resources, in his official capacity as a decisionmaker for legal

matters for the Department of Natural Resources; JOSHUA MOOI, Conservation Police

Sergeant, in his official capacity as a decisionmaker for the law enforcement division of the

Illinois Department of Natural Resources, for declaratory relief and states:


                                  JURISDICTION AND VENUE

1.       This action arises under Article I, Section 8, Clause 3 of the United States Constitution,
     Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 2 of 73 PageID #:1050




as well as 42 U.S.C. §§ 1983 and 1988 and 28 U.S.C. §§ 2201 and 2202.

2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because all defendants are

residents of this State and one or more reside in this district, and because a substantial part of the

events or omissions giving rise to the claim occurred in this district.

3.      This Court has jurisdiction over federal claims pursuant to 28 U.S.C. § 1331 (Federal

Question) and 28.U.S.C. § 2201 and 2202 (Declaratory Judgment Act).

4.      This court has jurisdiction over the claims asserting violations of the Illinois Religious

Freedom Restoration Act, 775 ILCS 35/1, et seq., under the supplemental jurisdiction provision

of the Judicial Code, 28 U.S.C. § 1367(a).

5.      This Court has the authority to grant the requested injunctive relief under 28 U.S.C. §

1343(3) and 28 U.S.C. § 1331, declaratory relief under 28 U.S.C. §§ 2201 and 2202, the claim

for damages under 42 U.S.C. § 1983, and to grant costs, including reasonable attorney’s fees,

under 42 U.S.C. § 1988 and 28 U.S.C. § 1920.


                                          THE PARTIES

6.      Tomi Tranchita at all times relevant hereto, is a citizen of the United States and a resident

of Tinley Park, Cook County, Illinois.

7.      Colleen Callahan

        a. is a Defendant in this lawsuit.

        b. is a public official,

        c. is the Director of the Illinois Department of Natural Resources (“IDNR”).

        d. acted and is acting under color of state law,

        e. is being sued under Ex parte Young.

        f. is being sued to obtain declaratory relief for ongoing violations of federal law.

                                                  2
     Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 3 of 73 PageID #:1051




        g. is being sued only for prospective relief.

        h. is acting in violation of federal law.

        i. has a connection with violations alleged.

8.      John Fischer

        a. is a Defendant in this lawsuit.

        b. is a public official.

        c. is Illinois Department of Natural Resources’ legal counsel.

        d. acted and is acting under color of state law.

        e. is being sued under Ex parte Young.

        f. is being sued to obtain declaratory relief for ongoing violations of federal law.

        g. is being sued only for prospective relief.

        h. is acting in violation of federal law.

        i. has a connection with the violations alleged.

9.      Joshua Mooi

        a. is a Defendant in this lawsuit.

        b. is a public official and is an Illinois Department of Natural Resources’ Conservation

            Police Sergeant.

        c. acted and is acting under color of state law and is being sued under Ex parte Young.

        d. is being sued only for prospective relief to obtain declaratory relief for ongoing

            violations of federal law.

        e. has a connection with the violation alleged.


                                   FACTUAL ALLEGATIONS

I.      Background on Tranchita and Her Coyotes

                                                    3
      Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 4 of 73 PageID #:1052




10.      In 2006 Tranchita began to care for three sick and orphaned coyote pups named Luna,

Sandy, and Frodo.

11.      These pups were given to her by an organization called Wildlife Guardians/the SAFE

Project.

12.      In 2008 Tranchita began to care for another coyote pup named Bella. Bella was rescued

by a third-party from an abusive situation.

13.      In 2015, Peytah was rescued by Tranchita from a coyote inappropriate situation.

14.      Until April 24, 2019, Plaintiff Tomi Tranchita had devoted more than thirteen years of

her life taking care of four abused and abandoned coyotes, Luna (now 14 years old), her brother

Sandy (13 years old at time of death), Bella (11 years old at time of death) and Peytah (4 years

old at time of death), by nursing them back to health and providing a nurturing and protective

environment for these coyotes.

15.      Luna, Sandy, Bella, and Peytah thrived under Tranchita’s care. Nurturing coyotes suited

her. The experience also made her acutely aware of how coyotes are misunderstood and

villainized by the public, especially in urban areas. It was not long until Tranchita realized her

true calling and mission in life, which is caring for, and educating the public about coyotes, and

she stepped on that path without hesitation.

16.      Tranchita

         a. Had her female coyotes (Luna and Bella) surgically sterilized.

         b. Never bred her coyotes, or any other coyotes.

         c. Has never desired to breed coyotes.




                                                  4
      Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 5 of 73 PageID #:1053




         d. Invested over $25,000.00 in special designed escape-proof, USDA-approved,

            enclosures, and educated the public with programs about coyote behavior and

            peaceful coexistence to lessen coyote/human conflicts.

         e. Worked for hours every day with the four coyotes daily to ensure they remained calm

            and were appropriate ambassadors for public viewing under her USDA exhibitor’s

            license.

         f. Was a responsible steward of these rescued coyotes, and there were never any

            complaints about her care of them.

         g. Worked two jobs to fund the care of the coyotes and to maintain their habitat.

         h. Invested an additional $50,000 in her rescue and educational efforts over 13 years.

         i. Tranchita passed every annual surprise USDA inspection with no infractions.

         j. Never had any of her coyotes escape or bite anyone.

         k. Built relationships with local hunters, who regularly donated meat for the coyotes.

         l. Fed the coyotes well and provided them environmental enrichment

         m. Created an exceptional refuge for a few very fortunate, rescued coyotes and a rich

            educational program for the public.

17.      Tranchita’s coyotes were deemed non-releasable by,

         a. USDA Veterinarian Ken Kerstein,

         b. USDA Veterinarian Dawn Barksdale.

         c. Tranchita’s personal veterinarian, Kate Ball, DVM.

18.      Until the brutal raid and seizure by IDNR on April 24, 2019, the coyotes were alive,

happy, and healthy.

19.      Firstly, Luna is a “domesticated wild animal” according to the Domesticated Wild


                                                  5
      Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 6 of 73 PageID #:1054




Animals Act. See 510 ILCS 60/1 (West 2016). Tranchita v. Department of Natural Resources

identified Luna as a domesticated wild animal,

                 [A]ll birds and animals ferae naturae or naturally wild, including fur
                 bearing animals not native to this State, when raised or in
                 domestication, or kept in enclosures and reduced to possession, are
                 hereby declared to be objects of ownership and absolute title, the
                 same as cattle and other property, and shall receive the same
                 protection of law, and in the same way and to the same extent shall
                 be the subject of trespass or theft, as other personal property.

Tranchita v. Department of Natural Resources, 2020 IL App (1st) 191251, ¶ 15 (May 1, 2020)

(quoting 510 ILCS 60/1 (West 2016)).

20.       Additionally, Tranchita has never considered her coyotes to be pets.

21.       A large part of her educational mission has always been to inform the public that coyotes

are NOT pets.

22.       In 2018 Tranchita published a YouTube video, which has received over a thousand

views, and is titled “Coyotes are not pets. Please adopt a dog instead.”

23.       In another video that Tranchita published in 2016, which has over 148,000 views, she

emphasizes that coyotes are not pets.


II.       In 2012 IDNR Had Actual Knowledge that Tranchita Possessed Coyotes

24.       Even though Tranchita is not a breeder, has never bred coyotes, nor has any intention of

breeding coyotes, she nevertheless followed Illinois Department of Natural Resources

instructions in 2012, that she must obtain a Fur-Bearing Mammal Breeder permit in order to

possess coyotes in the State of Illinois.

25.       A Field Report dated January 4, 2012 completed by Conservation Officer Ron O’Neal in

2012 shows a Complaint for “Unlawful Possession/breeding of fur bearing mammal without

permit.

                                                   6
      Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 7 of 73 PageID #:1055




26.      The Synopsis of that 2012 Field Report states, “This report formally documents issue of

written warning [ ] to Tomi Sue Tranchita for violating Chapter 520 ILCS 5/3.25: Fur Bearing

mammals breeders permit, when discovered “raising” four (4) coyotes at her residence.”

27.      In 2012, IDNR Officers Ron O’Neal and Suzanne Klemme, Cook County Animal

Control Officer Frank Pierson, and Ruby Wilson, Tinley Park Animal Control Officer

         a. arrived at Tranchita’s property in Tinley Park.

         b. viewed Tranchita’s coyotes in their escape-proof enclosures.

         c. viewed Tranchita’s USDA license.

         d. O'Neal asked her to please just purchase the permit so that if they got another call

            asking if this were legal, she would be on their records. He told Tranchita it is a

            simple online permit and IDNR will never be out again as they do not require

            inspections for this permit.

28.      IDNR Officer Ron O’Neal informed Tranchita that

         a. IDNR did not have an exact permit applicable to her situation.

         b. that IDNR did not have an appropriate permit for refuges.

         c. She was required to possess a Fur-bearing Mammal Breeder permit (520 ILCS

            5/3.25) to possess coyotes,

         d. Once she obtained a Fur-bearing Mammal Breeder permit she would be in

            compliance with state law.

         e. Specifically, he stated to Tranchita After searching his rule book for an hour, he told

            Tranchita “just buy the fur bearing permit and you’re good.”




                                                  7
      Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 8 of 73 PageID #:1056




29.      In 2012, when IDNR Conservation Officer O’Neal told Tranchita she was required to

obtain a Fur-bearing Mammal Breeder Permit, Tranchita informed him that she was not a

breeder.

30.      Tranchita found it peculiar that she was required to obtain a Fur-bearing Mammal

Breeder permit even though she was not breeding coyotes, had no intention of breeding coyotes,

was a USDA-licensed wildlife educator, was not killing animals to harvest their fur, and not

using the coyotes or her facility for any commercial purposes.

31.      Tranchita decided to comply with the demand for a breeder permit because she had no

choice if she wished to continue to retain possession of the four coyotes, she had rescued in 2006

and 2008.

32.      IDNR Conservation Officer Suzanne Klemme

         a. was present at, and involved with, the 2012 inspection of Tranchita’s property.

         b. was present at, and involved with, the 2019 raid and seizure of Tranchita’s four

            coyotes.

33.      In 2012 when IDNR inspected her property, IDNR Conservation Officer Ron ‘O Neal

had been employed by IDNR, as a Conservation Police Officer, for at least seven years.

34.      The outcome of this 2012 IDNR inspection was that IDNR, Cook County Animal Control

and Tinley Park Animal Control told Tranchita that they were satisfied with the coyotes’ healthy

condition and the level of care and escape proof enclosures that contained the educational and

non-releasable coyotes.


III.     In 2013 IDNR Knew that Tranchita Possessed Coyotes

35.      In May and June of 2013, Tranchita made several contacts by telephone with IDNR

Conservation Officer Ron O'Neal and several people at the Springfield IDNR office.

                                                 8
      Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 9 of 73 PageID #:1057




36.       In the same timeframe she also contacted via telephone IDNR employee Brian Clark and

Bob Bluett. Bluett, who was the manager of the fur bearer licensing at the time and a wildlife

biologist.

37.       The communications were in regard to a coyote pup that a resident of Orland Park

(Illinois) named Jill Fenn had contacted Tranchita about.

38.       Jill Fenn contacted Tranchita and informed her that she had found the coyote pup, had

been raising him, and asked Tranchita for advice as to what to feed him and how to care for him.

39.       Tranchita informed her that she would need licensing and a large escape-proof enclosure.

40.       Tranchita encouraged her to consider placing the pup with Tranchita or another facility

that already had licensing and enclosures, as well as other coyotes so that the coyote pup could

benefit from same species interaction, as they are very social animals and need that interaction to

thrive.

41.       Ms. Fenn informed Tranchita that she was enjoying his puppy stage and asked her if she

would take the coyote when he was older.

42.       She also later informed Tranchita that she had decided she was going to keep the coyote

pup.

43.       She told Tranchita that she owned a landscape company, Fenn Landscape, and that some

of her Mexican laborers assured her that they could help her raise him to behave just like a dog.

44.       Tranchita tried to explain to her that a coyote will never be just like a dog and that he

needed outdoor enclosures and she needed licensing.

45.       Ms. Fenn told Tranchita that her laborers were keeping the coyote in the back of a truck,

which Tranchita informed her was not suitable or legal, and also was during extremely hot

summer weather.


                                                    9
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 10 of 73 PageID #:1058




46.    Tranchita was very concerned for the coyote’s health and safety and called Orland Park

Animal Control and IDNR officer Ron O'Neal.

47.    She also called IDNR in Springfield and spoke to Bob Bluett, fur bearer license manager

and Brian Clark.

48.    Tranchita discussed with Conservation Officer O'Neal, Mr. Bluett and Mr. Clark about

what was going on with the coyote pup and informed them that she would take the coyote pup

into her possession since she already had coyotes and enclosures.

49.    Tranchita asked the above IDNR employees to contact Ms. Fenn.

50.    Officer Ron O'Neal requested that Tranchita send him an email stating what she knew

about Ms. Fenn and the coyote pup which she did.

51.    Somewhere between June 3rd and June 20th Conservation Officer O'Neal went to Ms.

Fenn's residence and handed her the emails Tranchita had sent to him.

52.    Conservation Officer O’Neal called Tranchita to inform her that Ms. Fenn told him that

she had released the coyote pup back into the wild and informed Tranchita that was the end of

his involvement.


IV.    IDNR Conservation Police Sgt. Joshua Mooi Investigates

53.    On March 27, 2019 Wildlife Officer, Joshua Mooi, lived less than a block from

Tranchita, on the same street.

54.    Defendant Mooi claims that on that day he was off-duty and walking his dog and heard

the Coyotes.

55.    Defendant Mooi had lived near Tranchita’s property for two months before the raid.

56.    During a month-long investigation, Defendant Mooi,

       a. reviewed Tranchita’s Facebook page and Instagram account which showed she

                                               10
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 11 of 73 PageID #:1059




           possessed four coyotes.

       b. Searched the Illinois Department of Natural Resources licensing and permit records

           to check if Tranchita possessed any permits.

       c. Interviewed Tranchita’s neighbors.

       d. Was told by Tranchita’s neighbors that they were fond of the coyotes.

       e. Was told by Tranchita’s neighbors that Tranchita took good care of them;

       f. Searched the USDA License database and found Tranchita possessed a current (2019)

           USDA Class C Exhibitor License.

57.    According to one of Tranchita’s neighbors, sometime in April or March of 2019

Defendant Mooi,

       a. Entered the neighbor’s property (driveway) without permission.

       b. Used the neighbor’s property to access Tranchita’s property.

       c. Climbed Tranchita’s fence, which was on Tranchita’s property.

       d. Looked over Tranchita’s fence, which showed a view of her property, including the

           coyotes.

58.    Defendant Mooi did not possess a search warrant when he climbed Tranchita’s fence and

looked at Tranchita’s property.

59.    Defendant Mooi did not receive consent from Tranchita’s neighbor to access Tranchita’s

property through the neighbor’s property.

60.    Tranchita did not give Defendant Mooi consent to search her property.

61.    Tranchita did not know Defendant Mooi had climbed her fence on her property until after

the raid and seizure.




                                               11
     Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 12 of 73 PageID #:1060




62.      At no time during Defendant Mooi’s month-long investigation did Mooi contact

Tranchita and talk to her.


V.       Mooi Lies to the Judge and Obtains a Search Warrant

63.      Defendant Mooi obtained a search warrant on April 23, 2019.

64.      According to the Complaint for Search Warrant, Defendant Mooi falsely attested to the

state judge, that ‘[t]here were no current licenses or permits listed for that address, or for

Tranchita.”

65.      Defendant Mooi failed to inform the magistrate that Tranchita possessed a USDA Class

C Exhibitor License.

66.      At the time the search warrant was obtained, Tranchita possessed a current USDA

Exhibitor License, and possessed that License every year since 2006.

67.      Defendant Mooi also conveniently failed to inform the magistrate that she had previously

possessed a Fur-bearing Mammal Breeder permit from 2011 to 2016.

68.      The search warrant did not mandate seizure of the coyotes, and read “possible seizure,”

but that did not matter to Defendant Mooi.

69.      The search warrant made no mention of a Hound Running Area permit.

70.      The search warrant listed the criminal offenses Defendant Mooi alleged Tranchita

committed were,

         a. 520 ILCS 5/2.2 Unlawful Taking1 of a Protected Species;

         b. 520 ILCS 5/2.30 – Unlawful Taking2 of a Fur-Bearing Animals;



1
  According to 520 ILCS 5/1.2o “"Take" means hunt, shoot, pursue, lure, kill, destroy, capture,
gig or spear, trap or ensnare, harass, or to attempt to do so.” At no time in Tranchita’s life has
she taken a coyote.
2
  Id.
                                                  12
    Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 13 of 73 PageID #:1061




        c. 520 ILCS 5/2.33bb – Unlawful to Import, Carry Into, or Possess Alive, Any Wildlife

           From Another State Without a License;3

        d. 520 ILCS 5/2.33nn – Possession of Wildlife or Wildlife Parts Taken4 Unlawfully In

           Any State or Country; and

        e. 520 ILCS 5/3.25 – Unlawful Possession of a Fur-Bearing Mammal without a Fur-

           Bearing Mammal Breeders permit.


VI.     The Raid and Inhumane Seizure

71.     On April 24, 2019, 13 years of rewarding work and peaceful living with her ambassador

coyotes came to a sudden and tragic end.

72.     Early in the morning on April 24, 2019, six armed officers from IDNR and Cook County

burst onto Tomi Tranchita’s property and raided her coyote refuge and brutally seized her four

coyotes.

73.     On that day Defendant Mooi and five other armed public officials, in an armed raid

orchestrated by Defendant Mooi, violently and cruelly seized her coyotes.

74.     Defendant Mooi pushed past Tranchita and their shoulders hit as he pushed open

Tranchita’s driveway gate to enter Tranchita’s fenced off property.

75.     Defendant Mooi asked Tranchita if she still had a lock on the gate, which seemed strange

that he would know the gate had a lock but made sense later when Tranchita discovered that

Defendant Mooi had entered her property (without a warrant or consent) prior to the raid.




3
 None of Tranchita’s coyotes were imported from another state.
4
 According to 520 ILCS 5/1.2o “"Take" means hunt, shoot, pursue, lure, kill, destroy, capture,
gig or spear, trap or ensnare, harass, or to attempt to do so.” At no time in Tranchita’s life has
she taken a coyote.
                                                  13
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 14 of 73 PageID #:1062




76.    As Defendant Mooi aggressively, and with his hand on his gun confronted Tranchita,

repeatedly yelling, “We’re taking your coyotes NOW! You should be happy you had 13 years

with the coyotes, but now it’s over.”

77.    The video of the seizure is painful to watch.

78.    During the raid Mooi had his hand on his rifle and told Tranchita that he did not want to

have to come into the coyote enclosure and get Tranchita.

79.    Tranchita perceived this as a physical threat to her safety and exited the pen.

80.    Tranchita had entered the pen after veterinarian and administrator Tom Wake from Cook

County Animal Control had told her that she could go into the pen.

81.    At this point Defendant Mooi put his hand on his rifle, which was hanging in front of

him, and he said I do not want to have to come in there after you and he started opening the gate.

82.    Defendant Mooi intended to intimidate when he approached Tranchita saying he did not

want to have to come in after her and put his hand on his rifle.

83.    One of the IDNR Conservation Officers involved in this 2019 raid and seizure was

Suzanne Klemme.

84.    Suzanne Klemme inspected Tranchita’s property in 2012, along with IDNR Conservation

Officer O’Neal.

85.    At the beginning of the raid in April 2019, Defendant Mooi confiscated all Tranchita’s

coyote records, including documentation of veterinary care, 13 years of federal USDA exhibitor

licenses and inspection reports, and her prior Fur-bearing Mammal Breeder Permits.

86.    During this raid, and as Tranchita’s coyotes were being horrifically and inhumanely

seized, Defendant Mooi told Tranchita

       a. her “furbearing permit” had lapsed, but that it did not matter, because it was the


                                                14
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 15 of 73 PageID #:1063




           wrong permit anyway. (Yet he still cited her for not having a furbearing permit.)

        a. she needed an educational permit from the State, and once she had that permit, she

           could get “new” coyotes, “but you’ll never see your four coyotes again!”

87.     Tranchita to no avail begged Defendant Mooi to let her pay that day, for whatever permit

she needed.

88.     If Defendant Mooi had allowed her to, Tranchita could have immediately obtained her

$25.00 Fur-Bearing Mammal Breeder Permit on her cell phone.

89.     Tranchita told Defendant Mooi that she would obtain whatever permit she is required to

hold.

90.     Tranchita begged Defendant Mooi to allow her to implement her USDA Class C

Exhibitor License Emergency Plan, which would have ensured the coyotes were transferred to

Indiana Coyote Rescue Center, where Luna is currently located.

91.     Tranchita begged Defendant Mooi to allow her to crate the coyotes for their safety.

92.     Tranchita told Defendant Mooi that it would be easy for her to place the coyotes in crates,

because they trusted Tranchita and were crate trained as part of Tranchita’s USDA Emergency

Plan.

93.     Defendant Mooi denied those pleas.

94.     Defendant Mooi, in the presence of witnesses, told Tranchita

        a. he was “going on vacation this afternoon” and wanted the seizure performed “as

           quickly as possible” so as not to interfere with his vacation.

        b. he did not have time to wait for her to crate the coyotes.

        c. the coyotes were being seized no matter what permits she obtained.

        d. she could not crate the coyotes.


                                                15
    Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 16 of 73 PageID #:1064




        e. sarcastically that she should call a mental Healthline.

95.     Defendant Mooi also told Tranchita that he found her listed on the USDA website as

having an active Class C Exhibitor’s License.

96.     In obtaining the search warrant, Defendant Mooi failed to disclose to the Judge that

Tranchita possessed a 2019-2020 USDA license.

97.     With no professionalism and no sensitivity for Tranchita’s feelings or the safety of the

coyotes, the Cook County Officers,

        a. joked and laughed loudly about seizing the coyotes.

        b. terrorized the coyotes by chasing them and flipping over all the structures they tried

           to hide in.

        c. shot three of Tranchita’s coyotes at close range with tranquilizer darts.

        d. without giving the tranquilizer time to take effect – noosed and dragged the terrified

           and struggling coyotes across the cement, leaving trails of the coyotes’ blood on the

           ground.

98.     One of the Cook County Officers shouted gleefully, “I love the sound of a dart hitting an

animal. Turkey pop!”.

99.     This brutal seizure was documented on video by Tranchita.5

100.    Tranchita’s heart broke that day, and it was the beginning of many months of health

decline, sleep deprivation, and emotional distress, that plagues Tranchita to this day.




5
  https://youtu.be/-e3JZ8AdJ3M (April 24, 2019--The violent, inhumane capture of Tranchita’s
educational coyote, Luna, bleeding, gasping for air, and being dragged on an incorrectly used
choke hold pole); https://youtu.be/WWLQtNzG_fY (Tranchita's educational coyote, Peytah,
being dragged on an incorrectly used choke hold pole, collapsing from the cutting off of his
airway).
                                               16
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 17 of 73 PageID #:1065




101.    During the seizure Defendant Mooi told Tranchita that he had interviewed several of her

neighbors and they all said that were "quite fond" of her coyotes and said she took good care of

them.

102.    Defendant Mooi told Tranchita he knew she had Federal licensing.

103.    Ruby Wilson, Cook County Animal Control Officer, was present for these statements.

104.    At the raid and seizure, Tranchita made many attempts to try to convince Defendant

Mooi to allow her to obtain any permit IDNR wanted her to hold.

105.    Defendant Mooi told her that it would make no difference and the coyotes would be

seized regardless.

106.    Defendant Mooi handed Tranchita a pre-signed and pre-dated relinquishment form and

told Tranchita, in the presence of Cook County Animal Control Officer Ruby Wilson, that if she

did not sign the surrender form,

        a. her coyotes would waste away at the IDNR facility, where the cages were small and

           where her coyotes would probably die or be “euthanized due to stress of the new

           environment.”

        b. her coyotes would most likely be put down or die from stress in small quarters at a

           holding facility if she did not sign the relinquishment form.

107.    Defendant Mooi told Tranchita that if she signed the relinquishment form that the coyotes

would go to a spacious facility with an enclosure of one-acre for each coyote.

108.    While Defendant Mooi was pressuring Tranchita to surrender the coyotes, Tranchita had

full view of the brutal seizure of her beloved coyotes, which was ongoing right in front of her.

109.    During this time Defendant Mooi was very close to Tranchita demanding her signature

on the relinquishment form at the time.


                                                17
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 18 of 73 PageID #:1066




110.    While Defendant Mooi was pressuring her to sign the relinquishment form, and while

Tranchita had full view of the brutal seizure of her beloved coyotes, Defendant Mooi stroked

Tranchita’s breast, which caused her to jump back in shock.

111.    Tranchita signed the relinquishment form under extreme duress.

112.    Tranchita signed the surrender form because she did not want her coyotes to be

“euthanized” by the State of Illinois and did not want them to live the rest of their lives in a small

cage.

113.    The relinquishment form dated April 24, 2019 stated that the coyotes were “being seized

based upon a violation of Illinois State law” Sections “720 ILCS 5.48-10b” and “520 ILCS

5.2.33.”

114.    Tranchita was not given a copy of the relinquishment form or the warrant.

115.    Mooi promised her that the next day she would get copies of all her paperwork that he

confiscated.

116.    She never received copies of any of this removed paperwork.

117.    Six days after signing the relinquishment form, Tranchita emailed Defendant Callahan

and Defendant Mooi’s supervisor, Jed Whitchurch informing them that she rescinds the

relinquishment as it was signed under extreme duress and false pretenses.

118.    The Day After the raid and seizure of Tranchita’s Coyotes, IDNR Conservation Officer

Suzanne Klemme told Tranchita,

        a. Mooi was wrong about the educational permit and it was not what she needed.

        b. Coyotes are not allowed in Illinois at all.

119.    Tranchita asked Officer Klemme, what kind of permits were possessed by the facilities

that Defendant Mooi told her the coyotes would go to because she had signed the surrender form.


                                                 18
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 19 of 73 PageID #:1067




120.   Klemme told Tranchita that that facility had licensing like a zoo, which is exactly the

licensing Tranchita had -- a Federal USDA Class C Exhibitor License.

121.   After the raid and seizure, Ruby Wilson, the Cook County Animal Control Officer, who

was present at the raid and seizure, confided in Tranchita that she (Wilson) and other officers

from Cook County Animal Control who were present and participated in the raid, had discussed

Defendant Mooi’s "heavy-handed" treatment of Tranchita.

122.   Wilson also witnessed Defendant Mooi flippantly telling Tranchita to call a suicide help

hotline because she seemed "upset".

123.   Defendant Mooi failed to generate an IDNR Activity Report of the raid.

124.   Although there exists an Activity Report for the month of April 2019, the raid of

Tranchita’s home on April 24, 2019 was not contained in that Activity Report.

125.   These bi-weekly Activity Reports inform the public via IDNR’s website what is

occurring in the area of enforcement.

126.   It is not IDNR’s practice and pattern to seize Fur-bearing Mammals when a person lacks

the Fur-bearing permit. IDNR has allowed many facilities and persons to possess coyotes

without a Hound Running Area permit.

127.   Immediately following the raid and seizure, Tranchita went online and paid the $25 fee

for a 2019 Illinois Furbearing Mammal Breeder Permit (which is all it takes, because the IDNR

does not conduct inspections for animal care like the USDA does for its exhibitor’s license).

128.   Tranchita also applied for the educational permit Defendant Mooi said she needed, but

her application was completely ignored by the IDNR.

129.   Tranchita applied for two types of rehabilitation permits in May of 2019.

130.   Both permits she applied for required extensive documentation of programs conducted in


                                                19
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 20 of 73 PageID #:1068




the past and programs for the future.

131.   Tranchita included photos and outlines, everything that was required including USDA

documentation.

132.   Yet her request for these permits was completely ignored.

133.   Less than a month after Tranchita’s coyotes were seized, In May 2019, the very same

IDNR District 4 (Counties: Cook & DuPage) where Defendant Mooi is assigned, and the district

in which Tranchita’s property sits, allowed an individual who possessed a red fox without a valid

permit, to obtain a Fur-Bearing Mammal Breeder permit during the “random commercial

inspection of a furbearing mammal breeder.”

134.   As set forth in “Illinois Conservation Police Bi-Weekly Report” for the weeks of May 16-

31, 2019,

               District 4 – Captain Jed Whitchurch (Counties: Cook & DuPage)
               COOK COUNTY CPO Sanford and CPOT Elliot conducted a
               random commercial inspection of a furbearing mammal breeder. It
               was discovered that the individual was in possession of a red fox
               without a valid permit to do so, and a citation was issued for the
               violation. The individual gained compliance by purchasing a valid
               furbearing mammal breeder permit upon completion of the
               inspection.

135.   The activity report set forth above, shows that a man with a fox was allowed to renew his

lapsed fur bearing permit, and his fox was not seized, and IDNR allowed him to keep his fox.

136.   An Illinois Conservation Police Field Report evidences that the fox was not seized, and

the owner was given a chance to obtain the Fur-bearing Mammal Breeder permit,




                                               20
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 21 of 73 PageID #:1069




137.   Defendant Mooi targeted Tranchita, and he threatened her, sexually and physically

assaulted her, and intimidated her.


VII.   Tranchita is criminally Charged with not Holding a Hound Running Area permit
       and a Fur-bearing Mammal Breeder permit.

138.   After the raid and seizure, in May of 2019, IDNR filed a criminal complaint against

Tranchita, charging her with three violations of the Illinois Wildlife Act, (1) Count 1, 520 ILCS

5/2.33(dd) (“Prohibitions), “It is unlawful to take any species protected by this Act and retain it

alive except as provided by administrative rule”; 2) Count 2, 520 ILCS 5/3.26 (“Hound Running

Area permits; Requirement”; and 3) Count 3, 520 ILCS 5/2.30 (Fur-Bearing Mammals).


VIII. The State amends the Hound Running Area permit violation to a Fur-bearing
      Mammal Breeder permit violation, and Tranchita pleads Guilty to not holding a
      Fur-bearing Mammal Breeder permit




                                                 21
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 22 of 73 PageID #:1070




139.   On June 26, 2019, the State amended Count 2 (The Hound Running Area permit

violation) to a violation of 520 ILCS 5/3.25 (the Fur-bearing Mammal Breeder permit Violation).

140.   On September 17, 2019, Tranchita pleaded guilty to Amended Count 2 - not having a

Fur-bearing Mammal Breeder permit (520 ILSC 5/3.25).

141.   Pursuant to the plea agreement Counts 1 and 3 were dismissed.

142.   Tranchita received six months court supervision, a $100 fine, and was ordered to pay fees

and costs of $197.

143.   It was not until after IDNR raided Tranchita’s property and seized her coyotes, in April of

2019, that she learned IDNR now demanded she have a State Hound Running Area permit as

well as a breeder permit.

144.   Tranchita had been initially cited with not having a Hound running permit but that

citation was amended to not having a Fur bearing mammal breeder permit during court

proceedings.

145.   All other citations were dropped at the end of criminal court proceedings in Sept. 2019

when Tranchita entered into a plea agreement with the state of Illinois/IDNR.

146.   Tranchita was asked to plead guilty ONLY to not having a fur-bearing mammal breeder

permit up to date for 2019 at the time of the raid and seizure in April 2019.

147.   Tranchita agreed to plead guilty to the criminal charges only because IDNR told her that

otherwise the State of Illinois would not allow Luna, the last surviving coyote, to be transferred

to the Indiana Coyote Rescue Center.

148.   The plea was strictly to save Luna’s life, since she was faring very poorly in the

inappropriate, indoor IDNR-approved facility.




                                                22
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 23 of 73 PageID #:1071




149.   Only after Tranchita agreed to plead guilty to not possessing a Fur-bearing Mammal

Breeder Permit, did the State of Illinois agree to allow Luna to be moved to an outdoor facility.

150.   In a plea bargain that felt like extortion, the State offered to move Luna to an outdoor

facility, if and only if Tranchita pled guilty to the lapsed furbearing permit and closed the case.

151.   It was her realistic fear that Luna would soon die if she were not moved outdoors to a

more appropriate environment.

152.   So Tranchita did plead guilty, because it is true that she did not possess a 2019 furbearing

permit at the time of the raid, but most important to her was the urgency to move Luna outdoors

to save her life. The State forced her to make a life-or-death decision.

153.   The State, during the criminal case, told Tranchita the only way it would let Luna move

to the Indiana Coyote Rescue Center was if she pled guilty so that the case could be closed.

154.   The State claimed they could not transport Luna out of state while the case was open.

155.   Tranchita made a life-or-death decision as she feared for Luna.

156.   IDNR and Tranchita agreed during the criminal case, that the sole survivor, Luna be

transferred to Indiana Coyote Rescue Center.

157.   The agreement was made on the record, and specifically states that Tranchita is not

relinquishing her property rights in Luna or her property interest in this coyote.


IX.    Tranchita’s Fur-bearing Mammal Breeder permit

158.   A week after the raid and seizure, on May 3, 2019 Tranchita obtained her 2019-2020 Fur-

bearing Mammal Breeder permit.

159.   IDNR,

       a. issued Tranchita a 2011-2012 Fur-bearing Mammal Breeder permit,

       b. issued Tranchita a 2012-2013 Fur-bearing Mammal Breeder permit,

                                                 23
     Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 24 of 73 PageID #:1072




         c. issued Tranchita a 2013-2014 Fur-bearing Mammal Breeder permit,

         d. issued Tranchita a 2014-2015 Fur-bearing Mammal Breeder permit,

         e. issued Tranchita a 2015-2016 Fur-bearing Mammal Breeder permit,

         f. issued Tranchita a 2019-2020 Fur-bearing Mammal Breeder permit,

         g. issued Tranchita a 2020-2021 Fur-bearing Mammal Breeder permit.

         h. Issued Tranchita a 2021-2022 Fur-bearing Mammal Breeder permit.

160.     Tranchita has held the mandatory $25.00 Fur-bearing Mammal Breeder permit for the

following years, (1) 2011-2012; (2) 2012-2013; (3) 2013-2014; (4) 2014-2015; (5) 2015-2016;

(6) 2019-2020; (7) 2020-2021; and (8) 2021-2022.

161.     Tragically, Tranchita forgot to obtain the annual Fur-bearing Mammal Breeder permit

after the 2015 permit expired in 2016.6

162.     Each annual Fur-bearing Mammal Breeder permit expires on March 31 of the following

year.

163.     Soon after the April 24, 2019 raid and seizure, on May 3, 2019, Tranchita obtained her

2019-2020 Fur-bearing Mammal Breeder permit.

164.     Tranchita was not going to risk being further targeted for not holding the annual Fur-

bearing Mammal Breeder permit, so prior to the expiration of the prior year’s permit, on March

2, 2020 Tranchita obtained her 2020-2021 Fur-bearing Mammal Breeder permit.

165.     Tranchita obtained the 2019-2020 Fur-bearing Mammal Breeder permit in the hope that

the elderly and ailing Luna would be able to return home for her last days on this earth.

166.     Tranchita’s 2020-2021 Fur-bearing Mammal Breeder permit expired on March 31, 2021.

167.     Tranchita obtained a 2021-2022 Fur-bearing Mammal Breeder permit on March 1, 2021.



6
    The Fur-bearing Mammal Breeder permit expires on March 31 of the following year.
                                             24
     Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 25 of 73 PageID #:1073




168.      To obtain the 2019-2020, 2020-2021, and 2021-2022 Fur-bearing Mammal Breeder

permit, Tranchita went online to IDNR’s permit webpage.

169.      The Fur-bearing Mammal Breeder permit application process

          a. Takes no more than five minutes.

          b. Cannot be compared in any form or manner to the rigorous application and

             inspections process required by the USDA to obtain a Class C Exhibitor License.


X.        Hound Running Area permit

170.      It was not until after the raid and seizure in 2019, when the State criminally charged

Tranchita for not possessing a Hound Running Permit, that IDNR informed her that she was

required to hold a Hound Running Area permit, in addition to the Fur-bearing Mammal Breeder

permit.

171.      As soon as she learned that IDNR was requiring her to possess a Hound Running Area

permit she went online and obtained that permit.

172.      IDNR,

          a. On May 18, 2019 issued a 2019-2020 Hound Running permit to Tranchita.

          b. On May 22, 2019 revoked Tranchita’s 2019-2020 Hound Running permit because,

             according to IDNR, the permit was issued in error.

          c. Required Tranchita to complete a “correct” application which was attached to the

             revocation letter.

173.      Tranchita completed and mailed in the corrected application.

174.      After Tranchita received notification of the revocation of the Hound running permit she

had purchased, on June 19, 2020, Tranchita submitted to IDNR a petition for hearing and a

variance request, requesting an acreage variance because,

                                                  25
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 26 of 73 PageID #:1074




        a. Luna is non-releasable and would never be released on acreage to be used as live bait

            to train hound dogs, so the acreage is not needed.

        b. Luna would be contained, as she always had been while in Tranchita's care, in escape-

            proof enclosures that had been approved by inspecting USDA veterinarians for the

            previous 13 years.

175.    Tranchita also requested a variance be granted for the hound running area requirements

of electric fencing, an ear tag for her coyote Luna, and hound running area signage, as none of

these would ever be necessary as Tranchita would not be participating in any hound running

activity and Tranchita does not have hunting dogs that need to be separated from coyotes by an

electric fence.

176.    Tranchita asked to be allowed to pay IDNR the $250 yearly fee for a hound running area

permit so that IDNR might be satisfied that Tranchita made every effort to obtain any permit

they requested of her.

177.    On August 26, 2019 IDNR rejected her second attempt to obtain a Hound Running Area

permit because,

        a. Tranchita’s Hound Running Application did “not meet the requirements provided in

            17 Illinois Administrative Code Part 970 [ ] for an HRA Permit. Specifically: The

            proposed HRA does not meet the definition of an HRA. The minimum HRA acreage

            requirement is not achievable in the location proposed.”

        b. “The proposed HRA is located in a developed urban area where the operation of an

            HRA would not be compatible or appropriate.”

178.    On April 30, 2020, IDNR issued a 2020-2021 Hound Running Area permit to Tranchita.

179.    On April 30, 2020 Tranchita


                                                26
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 27 of 73 PageID #:1075




       a. went online to the State of Illinois website to purchase her hound running permit.

       b. entered the information requested, such as her IDNR Customer Number, Driver

           License Number, Social Security Number, and Date of Birth.

       c. checked the “Permits” option of “848 Hound Running Area”.

       d. paid the fee.

180.   The 2020 Hound Running permit expired on March 31, 2021.

181.   The only reason Tranchita procured a 2019-2020 and 2020-2021 Hound Running Area

permit was so that she can be reunited with Luna at Tranchita’s property in Illinois.

182.   IDNR has not revoked the 2020-2021 Hound Running Area permit.

183.   Currently Tranchita holds both a 2021-2022 Fur-bearing Mammal Breeder Permit and a

2020-2021 Hound Running Area permit.

184.   Tranchita has been unsuccessful in obtaining a 2021-2022 Hound Running Area permit

because, there is no longer an option on the IDNR website to obtain this permit, and there are no

instructions on that website informing a person how to obtain this permit.


XI.    Illinois Office of the Executive Inspector General investigates Defendant Mooi

185.   The Illinois Office of the Executive Inspector General Investigated Defendant Mooi as a

result of a complaint made by an anonymous source.

186.   Tranchita and her attorneys met with Inspector Edward Escamilla on several occasions.

187.   Mr. Escamilla questioned Tranchita about how she felt when Mooi touched her breast.

188.   Mr. Escamilla was especially concerned with these actions by Defendant Mooi.

189.   Mr. Escamilla told Tranchita that others involved would be interviewed, but that she

would not be informed of the outcome of their investigation.



                                                27
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 28 of 73 PageID #:1076




XII.   Tranchita Attempts to Get Luna Back in State Court,

190.   Soon after the raid and seizure, on May 14, 2019, Tranchita “filed a six-count [42 U.S.C.

1983] complaint in which she alleged claims under the fourth and fourteenth amendments.” against

Defendant Mooi, Cook County, and other unknown police officers. See Tranchita v. Dep’t of Nat.

Res., 2020 IL. App. (1st) 191251, ¶ 9 (May 1, 2020).

191.   The causes of action were as follows,

       a. Count 1 sought a TRO/Preliminary Injunction seeking an Order which included the

           request for an order for the immediate return of the four coyotes (at that time

           Tranchita did not know that three of her coyotes had died while in the possession of

           Dawn Keller).

       b. Count 2 sought declaratory relief requesting that the relinquishment form signed by

           Plaintiff was not voluntary.

       c. Count 3, a Fourth Amendment Unreasonable seizure and Fourteenth Amendment Due

           Process pertaining to the April 24, 2019 seizure.

       d. Count 4 alleged a Fourth Amendment Unreasonable seizure and Fourteenth

           Amendment Due Process Monell Claims for failing to provide a pre deprivation

           hearing prior to the seizure.

       e. Counts 5 and 6 were state claims for Intentional Infliction of Emotional Distress and

           Respondent Superior.

192.   Inexplicably and tragically Tranchita’s state attorneys failed to include in the state action

the critical fact that Tranchita obtained and held a Fur-bearing Mammal Breeder permit prior to

the filing of the state complaint. And therefore, that operative fact was not before the state trial

court or the state appeal court.


                                                 28
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 29 of 73 PageID #:1077




193.   The state court denied her motion for preliminary injunction.

194.   The civil case judge, Valderamma, denied Luna being returned to Tranchita because she

did not possess a fur bearing mammal Breeder permit at the time of the seizure.

195.   Tranchita appealed that ruling.

196.   Tranchita's state attorneys did not include the fact that Tranchita was in possession of a

2019 Fur-bearing Mammal Breeder Permit, despite the fact that IDNR had issued her a Fur-

bearing Mammal Breeder Permit on May 3, 2019 prior to the May 14, 2019 filing of the state

1983 actions.

197.   Consequently, the issue of her possessing a current (at that time) valid Fur-bearing

Mammal Breeder Permit was not before the state appeal court.

198.   In May of 2020, the state appeal court affirmed the trial court’s denial of her motion for

preliminary injunction.

199.   The state appellate court found there was no evidence submitted in the trial court that

Tranchita had renewed her fur-bearing mammal breeder permit.

200.   As stated by that state appeal court,

           Before the trial court was the fact that plaintiff did not have a valid fur-bearing
           mammal breeder permit at the time the IDNR seized her coyotes. Pursuant to the
           Wildlife Code, coyotes possessed without such a permit are contraband. Without a
           legitimate claim of entitlement to the property, plaintiff had no right to a property
           interest protected by due process when her coyotes were seized. Therefore, the trial
           court properly denied her motion for a preliminary injunction.

Tranchita v. Department of Natural Resources, 2020 IL App (1st) 191251, ¶ 24 (May 1, 2020).

201.   That appeal court also stated,

           From the moment her permit lapsed, plaintiff's possession of the coyotes violated
           section 3.25 of the Wildlife Code. Wildlife possessed "contrary to any of the
           provisions [hereof]" is contraband. Id. §1.2c. No person or party can assert legal
           ownership or right to possession of property that is contraband. Dufauchard v. Ward,
           51 Ill. App. 2d 42, 46 (1964).

                                                29
     Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 30 of 73 PageID #:1078




Tranchita v. Department of Natural Resources, 2020 IL App (1st) 191251, ¶ 17 (May 1, 2020).

202.      The state appeal court held “under Illinois law, a person must have a fur-bearing mammal

breeder permit before possessing or raising a coyote.” Tranchita v. Department of Natural

Resources, 2020 IL App (1st) 191251, ¶ 16 (May 1, 2020).

203.      Subsequent to the appellate decision, Tranchita moved the state court to dismiss her

complaint and on May 22, 2020 the state court dismissed the case.


XIII. Illinois Fur-bearing Mammal Breeder Statute

204.      A coyote is defined by the Wildlife Code as a “fur-bearing mammal[ ].” 520 ILCS

5/1.2g.

205.      A Fur-bearing Mammal Breeder permit is a “commercial license.”

206.      According to IDNR’s web page, a “Fur Bearing Animal Breeder is required to possess,

breed and/or sell the following species: Opossum, Raccoon, Mink, Red & Gray Fox, Beaver,

Muskrat, Badger, River Otter and Weasels.

207.      The Fur-bearing Mammal Breeder permit statute (Illinois’s Wildlife Code 520 ILCS

5/3.25) states that a Fur-bearing Mammal Breeder permit must be procured before possessing a

coyote.

208.      The Fur-bearing Mammal Breeder permit statute, in relevant part states,

                  Any individual who, within the State of Illinois, holds, possesses, or
                  engages in the breeding or raising of live fur-bearing mammals,
                  protected by this Act, except as provided in Sections 1.6 or 1.7,7
                  shall be a fur-bearing mammal breeder in the meaning of this Act.
                  Before any individual shall hold, possess or engage in the breeding
                  or raising of live fur-bearing mammals, he shall first procure a fur-
                  bearing mammal breeder permit. Fur-bearing mammal breeder
                  permits shall be issued by the Department. The annual fee for each


7
    Section 1.6 and 1.7 are not relevant to this action.
                                                    30
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 31 of 73 PageID #:1079




              fur-bearing mammal breeder permit shall be $25. All fur-bearing
              mammal breeder permits shall expire on March 31 of each year.

520 ILCS 5/3.25.

209.   A coyote is categorized as a “fur-bearing mammal.” 520 ILCS 5/1.2(g) (2018).

210.   Any person who wants to breed or raise a coyote must possess “a fur-bearing mammal

breeder permit” from IDNR. 520 ILCS 5/3.25 (2018).

211.   “[U]nder Illinois law, a person must have a fur-bearing mammal breeder permit before

possessing or raising a coyote.” Tranchita v. Department of Natural Resources, 2020 IL App

(1st) 191251, ¶ 16 (May 1, 2020).

212.   The last paragraph of Fur-bearing Mammal Breeder permit Statute (520 ILCS 5/3.25) is

the section which IDNR relies upon to bar Tranchita from possessing a coyote,

              No fur-bearing mammal breeder permits will be issued to hold,
              possess, or engage in the breeding and raising of striped skunks
              acquired after July 1, 1975, or coyotes acquired after July 1, 1978,
              except for coyotes that are held or possessed by a person who holds
              a hound running Area permit under Section 3.26 of this Act

520 ILCS 5/3.25.

213.   “Any person who violates section 3.25 or section 3.26 of the Wildlife Code “shall be

guilty of a Class B misdemeanor.” 520 ILCS 5/3.5 (2018).”

214.   The language in the Fur-bearing Mammal Breeder states that IDNR “shall” not issue a

Fur-bearing Mammal Breeder permit to any person (who possesses a coyote) unless that person

holds a Hound Running Area permit. See 520 ILCS 5/3.25.

215.   If IDNR chooses to issue a Fur-bearing Mammal Breeder permit to a person who does

not hold a Hound Running Area permit, the fault lies with IDNR, not the person who possesses

coyotes with only a Fur-bearing Mammal Breeder permit.



                                              31
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 32 of 73 PageID #:1080




XIV. Illinois Hound Running Area Statute

216.   The Hound Running Area statute states,

               (a) Any person owning, holding, or controlling by lease, for a term
               of at least 5 years, any contiguous tract of land having an area
               prescribed by administrative rule who desires to establish a hound
               running area to pursue authorized species with hounds in a way that
               is not designed to capture or kill the authorized species, shall apply
               to the Department for a hound running Area permit under this
               Section. The application shall be made under oath of the applicant
               or under oath of one of the applicant's principal officers if the
               applicant is an association, club, or corporation. The annual fee for
               each hound running Area permit is $250. All hound running Area
               permits expire on March 31 of each year.
               Every applicant under this Section must also hold a fur-bearing
               mammal breeder permit or a Class B commercial game breeder
               permit, as appropriate.

520 ILCS 5/3.26(a).

217.   “Any person who violates section 3.25 or section 3.26 of the Wildlife Code “shall be

guilty of a Class B misdemeanor.” 520 ILCS 5/3.5 (2018).”

218.   Although Defendants claims that a Hound Running Permit is required of each person

who possesses a coyote, the Hound Running Administrative Code states that a person possessing

a Hound Running permit may obtain coyotes from “[i]ndividuals who hold a valid Fur-bearing

Mammal Breeders permit * * * .” Ill. Adm. Code Section 970.60 (“Sources of Captive-Reared

and Wild Animals”).

219.   The Hound Running Administrative Code requires a holder of the permit to maintain

records on inter alia, “[t]he date of mortality or discovery of mortality of any coyote, fox or

raccoon.” Ill Admin Code 970.20(b).

220.   The Hound Running Area permit requirements mandates Tranchita ear tag her coyotes.

Ill. Admin. Code tit. 17, § 970.50.



                                                 32
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 33 of 73 PageID #:1081




221.    The Hound Running Area permit requirements only allow “fit animals” to be released

into the hound running areas. Ill. Admin. Code tit. 17, § 970.80(c).

222.    Fit means,

               Animals free of injuries that might prevent them from evading
               hounds and, in the case of raccoons, foxes and coyotes, treated for
               parasites (i.e., roundworms, tapeworms, hookworms) and
               inoculated to prevent diseases (i.e., canine distemper, hepatitis,
               parainfluenza, parvovirus) that might infect domestic dogs or others
               of their kind.

Ill. Admin. Code tit. 17, § 970.10.

223.    Luna is not fit because she cannot be vaccinated.

224.    The Hound Running Area permit also requires the coyotes to be vaccinated for canine

distemper, hepatitis, parainfluenza, parvovirus. Ill. Admin. Code tit. 17, § 970.10.

225.    Luna cannot be vaccinated due to the dangers.

226.    Two USDA veterinarians who conducted an inspection of Tranchita’s facility and her

private veterinarian, advised her that giving the coyotes vaccines intended for dogs could kill

them.

227.    An animal that is not “fit” must be “euthanized by gunshot or by a licensed veterinarian.”

Ill. Admin. Code tit. 17, § 970.80(e).

228.    “Coyote and fox hound running areas shall have an area of not less than 160 contiguous

acres with a dog-proof escape area in each 20 acre tract.” Ill. Admin. Code tit. 17, § 970.40(d).

229.    The Hound Running Area is required to have “[e]lectric wires with sufficient current to

contain coyotes, foxes and raccoons and deter hounds shall be placed on and along the perimeter

of hound running areas * * * .” .” Ill. Admin. Code tit. 17, § 970.40(f)(4).

230.    Hound running acreage and fencing requirements are impossible to satisfy on Tranchita’s

property as she does not have the space required by the Hound Running Area permit.

                                                33
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 34 of 73 PageID #:1082




231.    The Hound Running area is required to have signage, that must be “purchased from the

Department”, and this signage must be “conspicuously posted on the perimeter fence of hound

running areas at intervals of 500 feet or less with at least one sign on each side of the hound

running area.” Ill. Admin. Code tit. 17, § 970.40(c).

232.    No information can be found as to what language is on the signage.

233.    Luna’s USDA status as non-releasable makes her unsuitable for hound running.

234.    All Tranchita’s coyotes were deemed non-releasable on every inspection by USDA

veterinarians because they are too accustomed to humans, cannot survive without human

assistance, and wild coyotes are territorial, and her coyotes would be attacked and killed if

released.

235.    The Hound Running Area permit requires the applicant to have a two-coyote minimum

for a hound running area. See Illinois Administrative Code Section 970.40(a) (“Coyote and fox

hound running areas shall contain not less than 2 animals and shall not contain more than 4

animals per each full 20 acres.”).

236.    If Luna is returned to Tranchita, she has no intention of getting another coyote, and will

not meet the requisite two-coyote minimum requirement.

237.    Tranchita’s coyotes enjoyed dogs whenever they had the opportunity to interact, which

makes Luna unsuitable for hound running, because Luna will run toward the dogs and want to

play.

238.    Luna is hand-raised, semi-domesticated and docile, unlike a wild coyote that would give

chase if released.

239.    Tranchita does not want to train hound dogs to hunt, and she does not want to have hound

dogs.


                                                 34
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 35 of 73 PageID #:1083




240.     The acreage required for a Hound running area is for the purpose of letting a coyote loose

on that acreage and letting multiple hound dogs chase down and potentially attack the coyote.

241.     The acreage required does not support anything in the interest of the animal that is used

in live bait training.

242.     The acreage only supports the activity of training hunting dogs to pursue animals on open

land.

243.     Legislative history evidences the following about the Hound Running statute’s

enactment, as discussed by State Representative Reis in 2007,

                [I]t’s a contest that comes in and dogs_ so many dogs will be
                allowed to run these coyotes and try to pen them in to rescue areas.
                There is no shooting involved, there’s no killing involved. But it’s
                a_ it’s a good Bill in the sense that there’s coyote problems in the
                suburbs. They trap these animals live. They take care of them, they
                feed them, they train them, they provide housing.

Ex. A; See State of Illinois, 95th General Assembly, House of Representatives,

Transcription Debate, March 27, 2007.


XV.      Hound Running or “Penning”

244.     Hound Running is inherently an inhumane activity and the animals are more often than

not hurt and killed by the hound dogs.

245.     The Hound Running statute is a perfect example of how the cruel practice has been

overlooked because of the way the law was written.

246.     Many large organizations are working fervently to outlaw hound running, and some

states have already made it illegal.

247.     People trying to stop this practice, compare it to dog fighting, which is now a federal

crime.


                                                  35
    Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 36 of 73 PageID #:1084




248.    It is common knowledge that Hound runners take coyotes that have been trapped by

licensed trappers or they are trappers themselves.

249.    The animals are injured by the trapping and then thrown into pens to be used as live bait.

250.    Videos photos and descriptions are available all over the internet and clearly show what

happens to animals when they are pursued by hounds.

251.    According to the Humane Society of the United States,

               [I]investigations conducted by several state wildlife agencies,
               including Indiana, Alabama and Virginia, have documented the
               cruelty inherent in penning operations -which are essentially penned
               animal fighting venues - as well as the rampant smuggling of
               wildlife across states lines that these facilities perpetuate. Such
               exhibitions are cruel, unsporting competitions where dogs are
               required to chase down and injure or kill animals such as foxes and
               coyotes. Dogs are judged on their aggression in pursuit, and on their
               success in killing a trapped animals.

               As documented in one recent investigation, once an animal is
               caught, the dogs often engage in a tug of war over the animal,
               sometimes literally tearing the animal apart. Before the event, the
               dogs are trained using small animals in fenced enclosures, and are
               given stimulants to enhance performance. Moreover, trapped
               animals sold into the live market are frequently sold illegally across
               state lines, and endure inhumane cramped, long distance transport
               before arriving at a pen. None of these actions are currently
               regulated by USDA under the AWA.8

252.    According to the Animal Welfare Institute,

               ‘Penning’ is the brutal practice of placing live foxes and coyotes in
               an enclosed pen as bait for hunting dogs. Predictably, this blood
               sport frequently ends violently for the prey animals, who are often
               cornered, maimed, and killed by the packs of dogs that are set upon
               them. Despite its inherent cruelty, penning is legal in several states
               across the country. Growing public awareness of what happens




8
  HSUS Letter to USDA, Nov. 27, 2007, available at
https://webcache.googleusercontent.com/search?q=cache:KOcJQiSE8qYJ:ncsportingdog.org/wp
-content/uploads/2017/04/hsus_ltr_11-27-07.pdf+&cd=3&hl=en&ct=clnk&gl=us
                                             36
    Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 37 of 73 PageID #:1085




               within these pens, however, is encouraging more and more
               governments to ban or restrict penning. 9

253.    Dogs also get harmed in this brutal practice.10

254.    Videos of this brutal practice can be watched on YouTube.11

255.    Once these horrific images are seen, it is difficult to unsee them.

256.    Even though Illinois regulations state the animals should not be killed during hound

running training, everyone that has witnessed or delved into Hound running or hounding

activities know that the ultimate goal of the people that do this is to kill the coyotes and other

animals.

257.    The maiming or killing of a coyote cannot be prevented when a pack of dogs is released

on a single coyote.


XVI. IDNR Creates an Exception to the Permit Requirements

258.    Although the Wildlife Code does not provide any exceptions to the dual permit

requirement (Fur-bearing Mammal Breeder permit and Hound Running Area permit),

Defendants, during this litigation have asserted that a Fur-bearing Mammal Breeder permit and a




9
  “Indiana Coyote Penning—An Inside Look at Animal Abuse and Cruelty – AWI Publication,
available at
http://www.projectcoyote.org/documents/IN_Penning_Report_PC_ALDF_AWI_Final_low_res.
pdf, page 2.
10
   Inside the controversial culture of using dogs to hunt coyotes, Washington Post, December 17,
2015, available at
https://www.google.com/url?q=https%3A%2F%2Fwww.washingtonpost.com%2Fnews%2Fin-
sight%2Fwp%2F2015%2F12%2F17%2Fthe-beauty-and-controversy-of-hunting-coyotes-with-
hounds%2F%3FoutputType%3Damp&sa=D&sntz=1&usg=AFQjCNH6LaUsWx95uYjPw3YH
GdPWC8m3IQ
11
   Shockingly this Michigan Hound Hunter was Found Not Guilty, Humane Society of the
United States, 2014, https://youtu.be/KaKHUfKkWEc; See also Coyote Hunting with Hounds is
Legalized Dog-Fighting! https://youtu.be/03LJZAKo4bY
                                                 37
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 38 of 73 PageID #:1086




Hound Running Area permit are not required to possess coyotes if the person is rehabbing a

coyote and holds a “rehabilitator permit”.

259.   Defendants have asserted in this Action that seven of the ten entities and individuals

identified in Plaintiff’s Complaint as being similarly situated, possess a 2020 “rehabilitator

permit” which, according to Defendants allows them to “rehabilitate wildlife in 2020.”

260.   Defendants have identified “Flint Creek Wildlife Rehabilitation, Dawn Keller, Forest

Preserve District of DuPage County d/b/a Willowbrook Wildlife Center, Fox Valley Wildlife

Center, Treehouse Wildlife Center, Hoo Haven Wildlife and Education Center, and Karen M.

Herdklotz” as holding “a rehabilitator permit as of April 2020 or June 2020.”

261.   “The Department [of Natural Resources] is authorized to make rules and regulations for

carrying out, administering, and enforcing the provisions of this Act. These rules and regulations

shall be called and hereinafter referred to as administrative rules.” 520 ILCS 5/1.15.

262.   According to Illinois Administrative Code, Section 260.350(a), “Agency rules that are

not adopted in accordance with the procedures set forth in the Act are invalid and

unenforceable.”

263.   "Rule" means each agency statement of general applicability that implements, applies,

interprets, or prescribes law or policy. (5 ILCS 100/1-70).

264.   “No agency rule is valid or effective against any person or party, nor may it be invoked

by the agency for any purpose, until it has been made available for public inspection and filed

with the Secretary of State as required by this Act.” 5 ILCS 100/5-10(c).

265.   Until Defendants filed their Opposition to Plaintiff’s Motion for Injunctive Relief, in this

case, their position was as follows,

       a. “[F]ur-bearing mammal breeder permits for coyotes are allowed only for “persons
          who hold[ ] a hound running Area permit.’ id. § 3.25; see id. § 3.26.”

                                                 38
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 39 of 73 PageID #:1087




       b. “The possession of a fur bearing breeder permit alone, or with a USDA Exhibitor’s
          license, does not allow you to possess coyotes in the State of Illinois.

       c. “In addition to the fur-bearing mammal breeder permit, a person who wishes to keep
          coyotes also must have a hound running Area permit.

       d. “As you have been informed repeatedly, under the Wildlife Code, an individual must
          possess both a fur-bearing mammal breeder permit and a hound running Area permit
          to possess a coyote in Illinois. As a result, even if Ms. Tranchita now has a fur-
          bearing mammal breeder permit, she still cannot legally possess a coyote under the
          Wildlife Code.”

266.   During the proceedings in this above captioned case, Defendants announced,

       a. that persons can keep coyotes without holding a Hound Running Area Permit,

       b. that there are other ways to legally keep coyotes other than possessing a fur bearing

          mammal breeder permit and hound running area permit.

       c. zoos, rehabilitation facilities, and scientific facilities may also legally keep coyotes

          under certain circumstances.

       d. 520 ILCS 5/3.22 is an exception to the requirement that to possess a coyote a person

          must hold a Fur-bearing Mammal Breeder permit and a Hound Running Area permit,

       e. “[o]f the ten entities and individuals in Plaintiff’s complaint, IDNR records show that

          seven out of ten had a “scientific and special purpose permit” – commonly referred to

          by IDNR as a rehabilitator permit, in 2020 that allowed them to rehabilitate wildlife

          in 2020”,

       f. the “rehabilitator permit” “allows an individual or entity to keep a wild animal with

          the goal of releasing it back into the wild.”

       g. a rehabilitator permit does not authorize a person to possess coyotes indefinitely.


XVII. Tranchita’s Animal Welfare Act USDA Class C Exhibitor License


                                                 39
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 40 of 73 PageID #:1088




267.   Every year, from 2006 to present, the United States Department of Agriculture has issued

Tranchita an annual Class C Exhibitor License.

268.   Tranchita’s Class C Exhibitor License is issued by the USDA pursuant to the Animal

Welfare Act (7 U.S.C. 2121, et seq.).

269.   Tranchita obtained this license so she could educate the public about coyotes and be

allowed to have the public view the coyotes.

270.   The USDA Class C Exhibitor License subjected Tranchita to yearly unannounced

inspections by USDA Veterinarians.

271.   During these inspections, the USDA Veterinarians discussed in detail with Tranchita,

       a. her required obligations to provide humane care, including medical, food, shelter, and

           containment.

       b. mandated protocols vis-à-vis the educational public tours.

272.   On February 12, 2021, Tranchita had a lengthy discussion with her USDA inspecting

veterinarian, Dawn Barksdale, DVM.

273.   USDA Veterinarian told Tranchita,

       a. that if she were inspecting Tranchita’s USDA federally licensed facility and she

           witnessed hound dogs chasing or attacking her non-releasable coyote Luna, she

           would easily see that such an activity caused Luna stress and/or injury, and this would

           be a violation of the AWA standards of care.

       b. that if Tranchita had participated in such a Hound Running activity, she would be in

           violation of AWA regulations.

274.   USDA Veterinarian Barksdale explained to Tranchita,




                                                 40
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 41 of 73 PageID #:1089




       a. that training dogs to hunt a coyote is obviously and inherently going to cause the prey

           animal stress and injury,

       b. Luna is not releasable and therefore not suitable as a live bait animal, because she is

           not a wild caught coyote, and is instead a domesticated coyote that has been in

           Tranchita’s care for her entire life up until the day of the seizure.

       c. Because Luna cannot be released, she would therefore never be suitable as live bait to

           train hunting dogs.

275.   USDA Veterinarian Barksdale noted that Tranchita’s USDA approved escape-proof

enclosures are not only to protect the public from the animals escaping, but also to protect the

coyotes from other animals that might cause them harm, such as other wildlife or dogs.

276.   Tranchita’s USDA approved escape-proof enclosures consist of double chain link

fencing, which is prison-grade thick, consisting of a 7 ft high perimeter fence and an inner

enclosure that is also 7 ft high and has 4 ft overhang on the top so that the animals cannot climb

out and 4 ft of fencing laid on the ground so that the animals cannot dig out.

277.   Furthermore, there is a third fence which is a privacy cedar fence which is six feet high

and surrounds Tranchita’s property.

278.   The 35x100 ft chain link enclosure that Luna was housed in, is extremely large compared

to any standard size enclosure that is required by USDA or IDNR. it is more than adequate for

her care, it is larger than where she currently is contained, and Luna can run within its

boundaries.

279.   Tranchita made a $25,000.00 investment in this USDA approved and inspected escape-

proof enclosure.




                                                 41
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 42 of 73 PageID #:1090




280.     In 13 years of USDA inspections Tranchita has had no escapes, no bites, no harm to the

public whatsoever, and no harm to any domesticated animals.

281.     The Hound Running Area permit requires signage (presumably to restrict the public from

entering the area), while her USDA exhibitor’s license requires public viewing to be allowed.

282.     The Hound Running Area permit requires electric fencing, which would be dangerous to

the public who comes to Tranchita’s refuge to be educated about coyotes.

283.     The Hound Running Area permit requires coyotes to be ear tagged, and this runs afoul of

the AWA and her license because it is an act which inflicts harm, suffering, or stress upon the

coyotes.


XVIII.      The Animal Welfare Act

284.     The purpose of the Animal Welfare Act (“AWA”) is “to protect certain animals from

inhumane treatment and neglect.”

285.     “The AWA prohibits staged dogfights, bear or racoon baiting, cockfighting, and similar

animal fighting ventures.”

286.     The AWA was enacted as “a statutory mandate that helpless creatures deserve the care

and protection of a strong and enlightened public.” H.R. Rep. No. 91–51 (1970), reprinted in

1970 U.S.C.C.A.N. 5103, 5104.

287.     The AWA,

                requires that basic standards of care and treatment be provided for
                certain animals bred and sold for use as pets, used in biomedical
                research, transported commercially, or exhibited to the public.
                Individuals who operate facilities in these categories must provide
                their animals with adequate care and treatment in the areas of
                housing, handling, sanitation, nutrition, water, veterinary care, and
                protection from extreme weather and temperatures. Although
                Federal requirements establish basic standards, regulated businesses
                are encouraged to exceed these standards.

                                                 42
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 43 of 73 PageID #:1091




288.   the Animal Welfare Act standards which Tranchita is required to abide by are contained

in the USDA Animal Care “Blue Book”.

289.   The Blue Book states at Section 2.131 titled “Handling of Animals”, states,

       a. “Handling of all animals shall be done as expeditiously and carefully as possible in a

           manner that does not cause trauma, overheating, excessive cooling, behavioral stress,

           physical harm, or unnecessary discomfort.”

       b. “physical abuse shall not be used to train, work, or otherwise handle animals.”

       c. “during public exhibition any animal must be handled so there is minimal risk of

           harm to the animal and to the public, with sufficient distance and/or barriers between

           the animal and the general viewing public so as to assure the safety of animals and the

           public.”

       d. “Animals shall be exhibited only for periods of time and under conditions consistent

           with their good health and well-being.”

290.   The Blue Book at Section 3.142 states, “Care shall be exercised to avoid handling of the

primary enclosure in such a manner that may cause physical or emotional trauma to the live

animal contained therein.”


XIX. Others Possess Coyotes Without Holding a Fur-bearing Mammal Breeder Permit
     and a Hound Running Area Permit

291.   Defendants cannot deny that there are others in the State of Illinois who own or possess

coyotes without holding the required Fur-bearing Mammal Breeder permit.

292.   Defendants cannot deny that there are others in the State of Illinois who own or possess

coyotes without holding the required Hound Running Area permit.



                                               43
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 44 of 73 PageID #:1092




293.   It was only until this Action was filed that Defendants created an exception to the

requirement that a person who possesses a coyote must hold both a Fur-bearing Mammal

Breeder permit and a Hound Running Area permit.

294.   According to Defendants, seven of the ten entities and individuals identified by Plaintiff

as being similarly situated, possess a 2020 “rehabilitator permit” which, according to Defendants

allows them to “rehabilitate wildlife in 2020.”

295.   Defendants have identified “Flint Creek Wildlife Rehabilitation, Dawn Keller, Forest

Preserve District of DuPage County d/b/a Willowbrook Wildlife Center, Fox Valley Wildlife

Center, Treehouse Wildlife Center, Hoo Haven Wildlife and Education Center, and Karen M.

Herdklotz” as holding “a rehabilitator permit as of April 2020 or June 2020.”

296.   The purpose of a rehabilitator permit, according to Defendants, is to “allow[s] an

individual or entity to keep a wild animal with the goal of releasing it back into the wild.”

297.   The facts bely this new theory and show that the persons and entities which Defendants

claim hold rehabilitator permits have not released coyotes into the wild, and instead maintain

those coyotes as permanent residents.


   A. Flint Creek Wildlife Rehabilitation and Dawn Keller

298.   Defendant Mooi lied about the idyllic life Tranchita’s coyotes would lead if she

surrendered them.

299.   The same day IDNR seized Tranchita’s coyotes, IDNR gave possession of the coyotes to

Dawn Keller, the Founder and Director of Flint Creek Wildlife Rehabilitation.

300.   Three weeks after IDNR seized Tranchita’s four coyotes, three of her coyotes died in the

possession of Dawn Keller and Flint Creek – both who have never held a Fur-Bearing Mammal

Breeder permit or a Hound Running Area permit.

                                                  44
     Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 45 of 73 PageID #:1093




301.      Despite Mooi’s claim that if Tranchita signed the surrender form, her coyotes would go

to an idyllic refuge, the cruel truth was that her coyotes were transported to no paradise.

302.      En route to Flint Creek Wildlife Rehabilitation Center, the traumatized and injured

coyotes were needlessly vaccinated with a parvovirus/distemper combination, with no

prescription and no veterinarian present.

303.      Then they were hauled 70 miles north to Flint Creek Wildlife Rehabilitation Center in

Barrington, Ill., and held in small quarters.

304.      Three weeks after Tranchita’s coyotes were seized, they died while in the possession of

Dawn Keller and Flint Creek.

305.      Luna was the sole survivor.

306.      According to Flint Creek’s website,

                  “Founded in 2003, Flint Creek Wildlife Rehabilitation is a state and
                  federally licensed, private, not-for-profit 501(c)3 wildlife
                  rehabilitation center dedicated to the care of injured and orphaned
                  wildlife and to educating the public about wildlife and wildlife-
                  related issues.”12

307.      Dawn Keller is the Founder and Director of Flint Creek Wildlife Rehabilitation.

308.      Dawn Keller

          a. has possessed coyotes.

          b. currently possesses coyotes.

309.      Dawn Keller has never held

          a. a Fur-bearing Mammal Breeder permit.

          b. a Hound Running Area permit.

310.      IDNR has never issued



12
     https://flintcreekwildlife.org/about/
                                                  45
     Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 46 of 73 PageID #:1094




         a. a Fur-Bearing Mammal Breeder permit to Dawn Keller.

         b. A Hound Running Area permit to Dawn Keller.

311.     IDNR knows Dawn Keller possesses, and has possessed coyotes.

312.     IDNR does not require Dawn Keller to hold a Fur-bearing Mammal Breeder permit.

313.     IDNR does not require Dawn Keller to hold a Hound Running Area permit.

314.     Flint Creek Wildlife Rehabilitation,

         a. has possessed coyotes.

         b. currently possesses coyotes.

315.     Flint Creek has never held

         a. a Fur-bearing Mammal Breeder Permit.

         b. a Hound Running Area permit.

316.     IDNR has never issued,

         a. a Fur-Bearing Mammal Breeder Permit to Flint Creek.

         b. a Hound Running Area permit to Flint Creek.

317.     IDNR knows Flint Creek and Dawn Keller possess coyotes because,

         a. IDNR gave possession of Tranchita’s coyotes to Flint Creek on April 24, 2019.

         b. On May 22, 2020, a person found two coyote pups and called Illinois Department of

            Natural Resources who then referred the finder to Flint Creek, who then took

            possession of the coyote pups.13




13
   “Orphaned coyote pups on the mend at Flint Creek after nearly drowning in den”, May 22,
2020, Barrington Hills Observer, available at
https://barringtonhillsobserver.com/2020/05/22/orphaned-coyote-pups-on-the-mend-at-flint-
creek-after-nearly-drowning-in-den/
                                              46
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 47 of 73 PageID #:1095




          c. A May 3, 2019 email exchange between Dawn Keller/Flint Creek and Tim Schweizer

             (a Spokesman for IDNR) evidences that IDNR knows Dawn Keller and Flint Creek

             possess coyotes.

318.      Flint Creek in 2019, 2020, and 2021 did not possess any Federal USDA license, despite

falsely claiming they do on their website.

319.      Public records indicate that Flint Creek does not possess any federal USDA licenses.

320.      Public records indicate that Dawn Keller has never been issued a Fur-bearing Mammal

Breeder Permit.

321.      Public records indicate that Dawn Keller has never been issued a Hound Running Area

Permit.

322.      Public records indicate that Flint Creek has never been issued a Fur-bearing Mammal

Breeder Permit.

323.      Public records indicate that Flint Creek has never been issued a Hound Running Area

Permit.

324.      IDNR has not, and does not, require Flint Creek to hold a Fur-bearing Mammal Breeder

permit.

325.      IDNR has not, and does not, require Flint Creek to hold a Hound Running Area permit.

326.      A news article dated May 27, 2018 shows that Dawn Keller and Flint Creek Wildlife

Rehabilitation Center, possessed a coyote since May of the prior year.

327.      According to the article, “[a] fisherman found [Peace the coyote] in a burlap bag last May

[2017] in a Cook County Forest Preserve pond in Barrington Hills. Five other pups drowned. All

had been beaten.”

328.      The article also discusses “[t]he center’s longtime coyote, Beautiful * * * .”


                                                   47
   Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 48 of 73 PageID #:1096




329.    Flint Creek and Dawn Keller, according to IDNR, each hold a “rehabilitator permit”.

330.    This rehabilitator permit, according to IDNR, exempts Flint Creek and Dawn Keller from

the requirement of holding a Fur-bearing Mammal Breeder permit.

331.    This rehabilitator permit, according to IDNR, exempts Flint Creek and Dawn Keller from

the requirement of holding a Hound Running Area permit.


        B. Forest Preserve District of DuPage County d/b/a Willowbrook Wildlife Center

332.    Because Dawn Keller and Defendant Mooi would not permit Tranchita to visit Luna,

Tranchita obtained a court ordering allowing visits.

333.    During a state court hearing on this violation of the court order, Tranchita’s attorney told

the judge that Tranchita was being denied what was written in the court order.

334.    The attorney for IDNR stated that he still would not allow Tranchita physical contact

with Luna.

335.    It was at this moment Defendant Mooi took a step forward and put both thumbs up and

smiled showing his approval of IDNR’s position of not allowing Tranchita to have physical

contact with Luna.

336.    Dawn Keller and Defendant Mooi were not willing to abide by that order, so Luna was

moved to Willowbrook Wildlife Center.

337.    On May 31, 2019 Luna was transferred to Willowbrook Wildlife Center in Glen Ellyn,

Illinois.

338.    During her court permitted visits with Luna, Tranchita was often guarded by IDNR

officers during these visits.

339.    When IDNR officers could not be present for Tranchita’s court ordered visits, DuPage

County forest preserve police officers were present.

                                                 48
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 49 of 73 PageID #:1097




340.    These officers told Tranchita that if it were up to them Luna would be back home with

her and that these actions by Defendants were strictly a show of bravado and power and they had

no logical explanation for Defendants’ behavior.

341.    Defendant Mooi continued to interfere with Tranchita’s court permitted visitations as

well.

342.    One of the IDNR officers during one of the visits bragged about killing countless coyotes

for $8 a pelt, while Tranchita was trying to make the best of the short time she had with her

bonded coyote

343.    Other IDNR officers would bark orders at Tranchita, “Don’t reach out to her!” and “If

she comes near you, don’t touch her!”

344.    One of the IDNR officers told Tranchita they were following instructions from IDNR

Sgt. Mooi to prohibit any contact between her and Luna, and they continued even after the court

ordered contact visits.

345.    At Willowbrook, Luna was kept in a small dark indoor room, which was approximately

12 by 25 feet.

346.    This room was significantly smaller than the space Tranchita has for Luna at her refuge

in Tinley Park, which is 35 by 100 feet.

347.    Willowbrook Wildlife Center

        a. has possessed coyotes.

        b. currently possesses coyotes.

348.    Willowbrook Wildlife Center has never held

        a. a Fur-bearing Mammal Breeder permit.

        b. a Hound Running Area permit.


                                                49
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 50 of 73 PageID #:1098




349.   IDNR has never issued

       a. a Fur-Bearing Mammal Breeder permit to Willowbrook Wildlife Center

       b. a Hound Running Area permit to Willowbrook Wildlife Center

350.   IDNR knows Willowbrook Wildlife Center possesses and has possessed coyotes.

351.   IDNR has not, and does not, require Willowbrook Wildlife Center to hold a Fur-bearing

Mammal Breeder permit.

352.   IDNR has not, and does not, require Willowbook to hold a Hound Running Area permit.

353.   Like Tranchita, Willowbrook possesses a USDA Class C Exhibitor license.

354.   Willowbrook, according to IDNR, holds a “rehabilitator permit”.

355.   This rehabilitator permit, according to IDNR, exempts Willowbrook from the

requirement of holding a Fur-bearing Mammal Breeder permit.

356.   This rehabilitator permit, according to IDNR, exempts Willowbrook from the

requirement of holding a Hound Running Area permit.


       C. Treehouse Wildlife Center

357.   Treehouse Wildlife Center Inc is in Dow, Illinois.

358.   Treehouse Wildlife Center

       a. has possessed coyotes.

       b. currently possesses coyotes.

359.   Treehouse Wildlife Center, has never held

       a. a Fur-bearing Mammal Breeder permit.

       b. a Hound Running Area permit.

360.   IDNR has never issued,

       a. A Fur-Bearing Mammal Breeder permit to Treehouse Wildlife Center.

                                               50
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 51 of 73 PageID #:1099




       b. A Hound Running Area permit to Treehouse Wildlife Center.

361.   Treehouse Wildlife Center possesses a 2020 USDA Class C Exhibitor License.

362.   IDNR has not, and does not, require Treehouse Wildlife Center to hold a Fur-bearing

Mammal Breeder permit.

363.   IDNR has not, and does not, require Treehouse Wildlife Center to hold a Hound Running

Area permit.

364.   Treehouse Wildlife Center, according to IDNR, holds a “rehabilitator permit”.

365.   This rehabilitator permit, according to IDNR, exempts Treehouse Wildlife Center from

the requirement of holding a Fur-bearing Mammal Breeder permit.

366.   This rehabilitator permit, according to IDNR, exempts Treehouse Wildlife Center from

the requirement of holding a Hound Running Area permit.

367.   Treehouse possesses two coyotes, one named Apache which it obtained in 2015, and one

named Zuni which it obtained in 2011.

368.   According to Treehouse’s website, these two coyotes (Apache and Zuni) are identified as

“resident” animals.

369.   According to a news article, “Others, like Apache’s penmate Zuni, were kept as pets only

to be surrendered by their owners, leaving them unable to be released back into the wild.”

370.   Treehouse conducts its operation on “residential property” according to county

government records.


       D. Wheaton Park District DBA “Cosley Zoo”

371.   Wheaton Park District, dba Cosley Zoo is in Wheaton, Illinois.

372.   Cosley Zoo

       a. has possessed coyotes.

                                               51
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 52 of 73 PageID #:1100




          b. currently possesses coyotes.

373.      Wheaton Park District, dba Cosley Zoo has never obtained,

          a. a Fur-bearing Mammal Breeder permit.

          b. a Hound Running Area permit.

374.      IDNR has never issued,

          a. a Fur-Bearing Mammal Breeder permit to Wheaton Park District, dba Cosley Zoo.

          b. a Hound Running Area permit to Wheaton Park District, dba Cosley Zoo.

375.      IDNR knows Wheaton Park District, dba Cosley Zoo has possessed coyotes.

376.      IDNR knows Wheaton Park District, dba Cosley Zoo currently possesses coyotes.

377.      Cosley Zoo possesses coyotes.

378.      Cosley Zoo holds a 2020 USDA Class C Exhibitor License.

379.      IDNR has not, and does not, require Cosley Zoo to hold a Fur-bearing Mammal Breeder

permit.

380.      IDNR has not, and does not, require Cosley Zoo to hold a Hound Running Area permit.

381.      According to Cosley Zoo’s Facebook page, “Wiley the coyote has been living at Cosley

Zoo since 2014 * * * [and he] found his forever home at Cosley Zoo where he helps to connect

people with animals and nature.”

382.      Cosley Zoo does not hold a “rehabilitator permit”.


          E. Hoo Haven Wildlife and Education Center

383.      Hoo Haven Wildlife and Education Center is in Durand, Illinois.

384.      Hoo Haven

          a. has possessed coyotes.

          b. currently possesses a coyote.

                                                 52
     Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 53 of 73 PageID #:1101




385.      Hoo Haven has never obtained

          a. a Fur-bearing Mammal Breeder permit.

          b. a Hound Running Area permit.

386.      IDNR has never issued,

          a. a Fur-Bearing Mammal Breeder permit to Hoo Haven.

          b. a Hound Running Area permit to Hoo Haven.

387.      Hoo Haven does not possess a 2020-2021 USDA Class C Exhibitor License.

388.      Hoo Haven currently possesses Angel the Coyote.

389.      IDNR has not, and does not, require Hoo Haven to hold a Fur-bearing Mammal Breeder

permit.

390.      IDNR has not, and does not, require Hoo Haven to hold a Hound Running Area permit.

391.      Hoo Haven, according to IDNR, hold a “rehabilitator permit.”

392.      This rehabilitator permit, according to IDNR, exempts Hoo Haven from the requirement

of holding a Fur-bearing Mammal Breeder permit.

393.      This rehabilitator permit, according to IDNR, exempts Hoo Haven from the requirement

of holding a Hound Running Area permit.


      F. Karen M. Herdklotz

394.      Karen M. Herdklotz is the Director of Hoo Haven Wildlife and Education Center.

395.      Herdklotz

          a. has possessed coyotes.

          b. currently possesses Angel the Coyote.14




14
     https://www.hoohaven.org/thisweek.htm
                                                53
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 54 of 73 PageID #:1102




396.      Herdklotz has never obtained

          a. a Fur-bearing Mammal Breeder permit.

          b. a Hound Running Area permit.

397.      IDNR has never issued,

          a. a Fur-Bearing Mammal Breeder permit to Herdklotz.

          b. a Hound Running Area permit to Herdklotz.

398.      Herdklotz does not possesses a 2020-2021 USDA Class C Exhibitor License.

399.      IDNR has not, and does not, require Herdklotz to hold a Fur-bearing Mammal Breeder

permit.

400.      IDNR has not, and does not, require Herdklotz to hold a Hound Running Area permit.

401.      Herdklotz, according to IDNR, holds a “rehabilitator permit.”

402.      This rehabilitator permit, according to IDNR, exempts Herdklotz from the requirement of

holding a Fur-bearing Mammal Breeder permit.

403.      This rehabilitator permit, according to IDNR, exempts Herdklotz from the requirement of

holding a Hound Running Area permit.


   G. Fox Valley Wildlife Center

404.      Fox Valley Wildlife Center is in Elburn, Illinois.

405.      Fox Valley Wildlife Center,

          a. has possessed coyotes.

          b. currently possesses coyotes.

406.      Fox Valley Wildlife Center, has never obtained,

          a. a Fur-bearing Mammal Breeder permit.

          b. a Hound Running Area permit.

                                                   54
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 55 of 73 PageID #:1103




407.      IDNR has never issued

          a. a Fur-Bearing Mammal Breeder Permit to Fox Valley Wildlife Center,

          b. a Hound Running Area permit to Fox Valley Wildlife Center,

408.      IDNR knows Fox Valley Wildlife Center has possessed coyotes.

409.      IDNR knows Fox Valley Wildlife Center currently possesses coyotes.

410.      Fox Valley possesses a 2020 USDA Class C Exhibitor License.

411.      IDNR has not, and does not, require Fox Valley to hold a Fur-bearing Mammal Breeder

permit.

412.      IDNR has not, and does not, require Fox Valley to hold a Hound Running Area permit.

413.      IDNR claims Fox Valley holds a “rehabilitator permit”.

414.      This rehabilitator permit, according to IDNR, exempts Fox Valley from the requirement

of holding a Fur-bearing Mammal Breeder permit.

415.      This rehabilitator permit, according to IDNR, exempts Fox Valley from the requirement

of holding a Hound Running Area permit.


   H. Big Run Wolf Ranch

416.      Big Run Wolf Ranch is in Lockport, Illinois.

417.      Big Run Wolf Ranch operate on “residential property.”

418.      Big Run Wolf Ranch operates on a 3.26-acre lot.

419.      Big Run Wolf Ranch possesses a bear, a cougar, a tiger, multiple wolves, and other

animals.

420.      Big Run Wolf Ranch

          a. has possessed coyotes.

          b. currently possesses coyotes.

                                                 55
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 56 of 73 PageID #:1104




421.      Big Run Wolf Ranch has never held

          a. a Fur-bearing Mammal Breeder permit.

          b. a Hound Running Area permit.

422.      IDNR has never issued,

          a. a Fur-Bearing Mammal Breeder Permit to Big Run Wolf Ranch.

          b. a Hound Running Area permit to Big Run Wolf Ranch.

423.      IDNR knows Big Run Wolf Ranch has possessed coyotes.

424.      IDNR knows Big Run Wolf Ranch currently possesses coyotes.

425.      Big Run Wolf Ranch has possessed coyotes since 2011.

426.      Currently, Big Run Wolf Ranch possesses at least two coyotes, Mahala; and Miwok.

427.      “Mahala, a purebred mid-western coyote, arrived as an orphan from a nuisance trapper.

The trapper relocated the parents and brought three rescued coyote pups to BRWR. Mahala was

kept because of his wonderful personality. Mahala was named after one of our biggest

supporters, Stan Michalak.”

428.      Big Run Wolf Ranch has possessed Miwok since 2011.

429.      “Miwok arrived at BRWR in 2011 from a rehabber in Illinois. She was named for the

Native American tribe that inhabited Yosemite National Park. Coyotes are very important to the

ecological balance of the region in controlling pests, such as rabbits and rodents.”

430.      Big Run Wolf Ranch possessed coyotes in 2019 and 2020.

431.      IDNR has not, and does not, require Big Run Wolf Ranch to hold a Fur-bearing Mammal

Breeder permit.

432.      IDNR has not, and does not, require Big Run Wolf Ranch to hold a Hound Running Area

permit.


                                                56
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 57 of 73 PageID #:1105




433.   Like Tranchita, Big Run Wolf Ranch possesses a 2020-2021 USDA Class C Exhibitor

License.

434.   Big Run does not hold a “rehabilitator permit.”


   I. John Basile

435.   John Basile is the Founder and President of Big Run Wolf Ranch.

436.   John Basile conducts his coyote operation on “residential property” according to county

government records.

437.   According to Big Run Wolf Ranch’s website, “John Basile, President, has held a USDA

federal license and has been working with large North American predators for 30 years.”

438.   The USDA, however, does not list him as possessing any USDA licenses.

439.   Big Run Wolf Ranch is in Illinois.

440.   John Basile

       a. has possessed coyotes.

       b. currently possesses coyotes.

441.   John Basile has never obtained,

       a. A Fur-bearing Mammal Breeder permit.

       b. a Hound Running Area permit.

442.   IDNR has never issued,

       a. a Fur-Bearing Mammal Breeder Permit to John Basile.

       b. a Hound Running Area permit to John Basile.

443.   IDNR knows John Basile has possessed coyotes.

444.   IDNR knows John Basile currently possesses coyotes.

445.   John Basile has possessed coyotes since at least 2011.

                                               57
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 58 of 73 PageID #:1106




446.   Currently, John Basile possesses, at a minimum, two coyotes, Mahala and Miwok.

447.   John Basile, as early as 2011, has not possessed a USDA Class C Exhibitor License.

448.   John Basile has never held a Fur-bearing Mammal Breeder permit.

449.   IDNR has not, and does not, require John Basile to hold a Hound Running Area permit.

450.   John Basile does not hold a USDA Class C Exhibitor License.

451.   John Basile has never held a USDA Class C Exhibitor License.

452.   John Basile does not hold a “rehabilitator permit.”

453.   On the day of the raid and seizure in April 2019, Cook County Animal Control Officer

Ruby Wilson informed Defendant Mooi that John Basile has the same USDA licensing that

Tranchita had, and that Basile’s coyotes are permanent residents.


XIX.         Tranchita’s Religious Beliefs Prevent Her from Running Hounds

454.   Tranchita’s religious, ethical, and moral beliefs prevent her from hound running.

455.   Holding a hound running area permit contravenes Tranchita’s protected beliefs.

456.   Hound running is absolutely disdainful to Tranchita, and her beliefs prevent her from

engaging in these activities and prevent her from desiring to hound run.

457.   The Hound Running Statute (520 ILCS 5/3.26(a)) states that if a person “desires to

establish a hound running area to pursue authorized species with hounds in a way that is not

designed to capture or kill the authorized species, [they] shall apply to the Department for a

hound running area permit under this Section.” Id.

458.   Tranchita does not desire to run hounds after coyotes.

459.   Tranchita’s religious belief requires her to “do unto others as you would have them do

unto you.”

460.   This religious belief extends to animals as well as humans.

                                                58
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 59 of 73 PageID #:1107




461.   Tranchita believes that hound running is a terribly unethical practice and to her, it is an

extreme moral violation to force animals to fight and attack and cause injury and death.

462.   Tranchita would never subject her coyotes or dogs or any animal to the stress, cruelty,

pain, confusion, and suffering that is inflicted upon animals during hound running sessions.

463.   Tranchita is an educator and the thought of being placed in the category of an unethical

coyote torturer and killer by her state agency is utterly disappointing and cruel.

464.   It is cruel and insulting to suggest that Tranchita, as an educator and protector of coyotes,

would be required to get a Hound running permit where animals are subjected to chase after

chase, stress and injury and inhumane death.

465.   Tranchita is stunned, hurt, and feels devastated that Illinois wants to categorize her, a

wildlife rescuer and educator with the worst of the worst abusers of coyotes--the “hounders.”


XX.    Protected Interest

466.   From 2012 until April 24, 2019, IDNR knowingly permitted Tranchita to possess coyotes

without holding a Hound Running Area permit.

467.   Despite the Fur-bearing Mammal Breeder permit Statute stating that IDNR will not issue

a Fur-bearing Mammal Breeder permit without a Hound Running Area permit, IDNR issued

Tranchita a Fur-bearing Mammal Breeder permit for the five years, without her holding a Hound

Running Area permit. 520 ILCS 5/3.25.

468.   Since 2012, IDNR however has issued eight Fur-bearing Mammal Breeder permits to

Tranchita.

469.   The requirement that Tranchita possess a Hound Running Area Permit to possess coyotes

has been applied exclusively to Tranchita and is punitive and retaliatory.



                                                 59
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 60 of 73 PageID #:1108




470.   Historically IDNR has allowed Tranchita to possess coyotes without holding a Hound

Running Area permit.

471.   Historically IDNR has not required others to hold a Fur-bearing Mammal Breeder permit.

472.   Historically IDNR has not required others to hold a Hound Running Area Permit.


XX.    In 2019 IDNR Issue Only Two Hound Running Area permits

473.   In 2019 IDNR

       a. issued only two Hound Running Area permits

       b. issued a Hound Running Area permit to Paradise Hills Fox Pen.

       c. issued a Hound Running Area permit to Running L. Fox Pen.

474.   In the entire state of Illinois in 2019, these were the only two entities who possessed a

2019 hound running permit.

475.   Both entities are

       a. hunting clubs whose mission is not to offer sanctuary for wildlife for educational

           exhibiting.

       b. specifically exist to hunt wildlife, and to run hounds after caged foxes and coyotes.

476.   No information can be found online about these hunt clubs, suggesting they are a

somewhat underground operation.


XXI. Luna is On Borrowed Time

477.   Luna has been separated from Tranchita for more than 22 months, with only rare, non-

contact visits allowed by IDNR prior to being moved to Indiana Coyote Rescue Center, and with

Luna in Indiana, Tranchita is separated by geography (145-mile distance from Tranchita’s to

Luna) and Covid 19 restrictions.


                                                60
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 61 of 73 PageID #:1109




478.   At 14 years of age, Luna is on borrowed time.

479.   Luna will be 15 in April 2021.

480.   Based on an average lifespan of coyotes in captivity, which is 15 to 16 years old, and

Luna's 15th birthday in April of 2021, it is fair to assume that Luna's time on this Earth is coming

to an end, regardless of where Luna is located.

481.   Tranchita desires to be reunited with her before Luna dies.

482.   Luna is under constant stress and is not doing well.

483.   Luna’s enclosure is outside, but there ends the comparison with her habitat of 13 years.

Luna is alone with no human or same-species interaction and with no enrichment.

484.   At 25 x 25 feet, her current enclosure is less than one-fifth the size of the 35 x 100-foot

enclosure that waits for Luna on Tranchita’s property.

485.   Even after almost a year and a half in Indiana, Luna’s surroundings are still unfamiliar

and unsafe to her.

486.   Luna paces incessantly and has worn a circular track in her enclosure, a behavior

recognized as unhealthy in any animal.

487.   She is constantly nervous and on vigil, fearing noises and any human approach.

488.   Only when Tranchita visits does Luna show trust in a human.

489.   This is no way for an elderly 14-year-old coyote to live her last years and this constant

stress will shorten what time she has left.

490.   The recent construction at the Indiana facility has only exacerbated the stress she is

experiencing.

491.   Tranchita can drive the 145 miles to visit her only once every two or three weeks. The

few hour-a-month visits are hardly a respite for Luna. Additionally, Tranchita’s visits are at the


                                                  61
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 62 of 73 PageID #:1110




discretion of the Indiana refuge’s owner, who barred her for three months this year during the

COVID-19 pandemic and limits her visits in general.

492.   According to IDNR, “[f]ew coyotes live past 3 to 4 years of age. The oldest coyote found

in a study conducted in Illinois during 1996 to 1997 was 13 years old.”

493.   Many post-traumatic stress triggers at the Indiana facility exacerbate Luna’s torment,

including activity as unavoidable as road traffic, ongoing construction (to expand the operation)

with heavy equipment, even people walking nearby.

494.   Luna no longer trusts humans, even the caretaker at the refuge.

495.   It is no surprise, considering the terror caused by those who seized her 22 months ago and

the poor-to-inhumane treatment she received from virtually every other human she has

encountered since.

496.   Luna needs to come home to Illinois to live the last days of her life with Tranchita.

497.   There are two petitions asking IDNR to let Luna be returned, that received over 49,000

signatures from concerned outraged and heartbroken citizens.

498.   Two letters from the Indiana Coyote Rescue Center, advocate for Luna’s reunification

with Tranchita in Illinois.

499.   A letter from Tranchita’s veterinarian, Kate Ball, DVM, advocates for Luna being

returned to Tranchita.

500.   Certified Animal Behaviorist Steve Dale has also observed Luna and has submitted his

observations to this Court.

501.   Videos taken of Tranchita’s visits with Luna are sad to watch but are informative as to

the stressful environment she is currently in, and Tranchita’s bond with Luna.




                                                62
     Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 63 of 73 PageID #:1111




502.     Indiana Coyote Rescue Center has agreed to return Luna to Tranchita when a court orders

that Luna can be reunited with Tranchita in Illinois.

503.     Luna was a happy and well-adjusted coyote while in the possession of Tranchita for 13

years.15

504.     Luna has exceeded the average life span for a coyote but is not doing well in Indiana.

505.     The single desire Tranchita has is to be reunited with Luna for her last days on this earth.

506.     Luna’s enclosure is outside, but there ends the comparison with her habitat of 13 years.

507.     In Indiana, Luna is alone with no human or same-species interaction and with no

enrichment.

508.     At 25 x 25 feet, her current enclosure is less than one-fifth the size of the 35 x 100-foot

enclosure that waits for Luna on Tranchita’s property.


XXII. A Life Forever Changed and Emptied of Joy and Purpose

509.     The damage to Tomi Tranchita’s life cannot be measured.

510.     Some assumed she had a full life outside of her work with coyotes.

511.     Without an immediate family, however, it was her work with her coyotes that filled her

life.

512.     Now that her animals are gone and her refuge is vacant, Tranchita has lost both her joy

and her sense of purpose.




15
  https://youtube/QH92EVIsOAI (Luna happy, engaging, and making eye contact, her normal
calm happy self); https://youtube/-k-ZNF9wjig (Luna gets a toy); https://youtube/p3dU6-jVj4A
(Luna getting some enrichment in Tranchita’s care); https://youtube/FkBcfjf-h68 (Luna and
Sandy getting treats); https://youtube/hQLu5a3hAkU (Luna greets Tranchita on a snowy
morning).
                                              63
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 64 of 73 PageID #:1112




513.   Her connection to the community through education and her sense of contributing to

society have vanished. Her rewarding professional pursuit and the animals she was so proud of

are all gone.

514.   Her life’s work swept away in one morning by a hell-bent State officer.

515.   Twenty-two months after the raid and seizure, Tranchita’s grief has not subsided.

516.   Friends have learned to not wish her “happy birthday” or “merry Christmas.”

517.   A simple “Have a nice day” from patrons at her customer service job brings her to tears

and she retreats to the restroom to compose herself.

518.   At her performance review, her supervisor commented on how sad she was and that it

was not appropriate at work.

519.   Her supervisor offered to help her, but there is nothing anyone can do to ease her sadness.

520.   Tranchita sees her $25,000 enrichment-filled enclosures sit empty.

521.   Years of investment and heart-felt commitment have been destroyed, leaving Tranchita

with an immeasurable sense of loss that can never be replaced.

522.   Only the return of Luna to Tranchita can begin to heal the devastation and loss that

Tranchita experiences every day.

523.   Luna is elderly and ailing, and time is of the essence.

524.   Tranchita is fearful that IDNR will seize Luna again if Luna is returned to her in Illinois.


                                     CAUSES OF ACTION


                                     COUNT I
             42 U.S.C. § 1983 VIOLATION OF THE EQUAL PROTECTION
          CLAUSE OF THE 14TH AMENDMENT TO THE U.S. CONSTITUTION




                                                64
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 65 of 73 PageID #:1113




525.    The allegations contained in the above preceding paragraphs are re-alleged and

incorporated by reference as if fully set forth herein.

526.    Tranchita’s equal-protection claim is the class-of-one variety.

527.    Tranchita alleges that Defendants have not required any other person or entity to hold the

permits it claims Tranchita is required to hold.

528.    Despite the fact that IDNR has stated in litigation that Illinois law requires the issuance of

both the Fur-bearing Mammal Breeder Permit and the Hound Running Permit, in order to

possess coyotes, it has made exceptions for others.

529.    Defendants have no rational basis for requiring Tranchita to hold both a Fur-bearing

Mammal Breeder permit and a Hound Running Area permit when the Defendants have created

exceptions for others.

530.    Defendants have no rational basis for requiring Tranchita to hold both a Fur-bearing

Mammal Breeder permit and a Hound Running Area permit when the Defendants allowed her to

possess coyotes as long as she held a Fur-bearing Mammal Breeder Permit.

531.    Defendants have no rational basis for their actions in treating Tranchita differently than

the others who are similarly situated.

532.    The method or means employed by Defendants is not rationally related to the stated goal

of the Wildlife Act.

533.    The method or means employed by Defendants is not rationally related to the purpose of

the legislation.

534.    The degree of similarity between Tranchita and the comparators is high, in that the

comparators and Tranchita have possessed coyotes in the State of Illinois without holding a

Hound Running Area permit.


                                                   65
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 66 of 73 PageID #:1114




535.   Tranchita is the only person in the state of Illinois who is being required to obtain a

Hound Running Area permit.

536.   Tranchita is the only person in the state of Illinois who is being required to obtain both a

Fur-bearing Mammal Breeder Permit and a Hound Running Area permit to possess a coyote.

537.   No rational person could regard the circumstances of Tranchita to differ from those of the

comparators to a degree that would justify the differential treatment on the basis of a legitimate

government policy.

538.   The similarity in circumstances and difference in treatment are sufficient to exclude the

possibility that Defendants acted on the basis of a mistake.

539.   A prudent person would think that comparators are similarly situated.

540.   Tranchita, compared with the comparators, is being selectively treated.

541.   There is no compelling state interest being protected by treating Tranchita differently.

542.   If there were such a compelling interest, it could surely be protected in a less burdensome

way, than by barring Tranchita from being reunited with Luna in Illinois.

543.   Defendants have intentionally and purposefully discriminated against Tranchita.

544.   Defendants’ have not required any other persons who possesses coyotes in the State of

Illinois to hold a Hound Running Area permit.

545.   This permit requirement is selective and discretionary and motivated by bad faith and

animus.

546.   The difference in treatment between Tranchita and the others similarly situated is a result

of retaliatory and malicious motivations.

547.   Defendants have violated Tranchita’s right to Equal Protection under the Constitution of

the United States.


                                                66
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 67 of 73 PageID #:1115




                                         COUNT II
                                   CONFLICT PREEMPTION

548.   The allegations contained in the above preceding paragraphs are re-alleged and

incorporated by reference as if fully set forth herein.

549.   IDNR’s requirement that a Hound Running Area permit must be obtained to possess a

coyote, is preempted based upon the conflict preemption doctrine.

550.   It is impossible for Tranchita to comply with both federal and state law.

551.   The policy requiring Tranchita to run hounds to possess a coyote stands as an obstacle to

the accomplishment and execution of federal purposes and objectives of the Animal Welfare Act.

552.   The Animal Welfare Act, 7 U.S.C. § 2131-2159 ("the Act"), regulates the transportation,

purchase, sale, housing, care, handling, and treatment of animals, with the intent of fostering

humane treatment and care of animals and protecting animal owners from theft of their animals.

See 7 U.S.C. § 2131.

553.   The purpose of the Animal Welfare Act is to foster humane treatment and care of animals

and to protect the owners of animals from the theft of their animals. 7 U.S.C. § 2131.

554.   The State’s policy of requiring a person to possess a Hound Running Area permit to

possess a coyote must give way because it conflicts with federal law.

555.   It is physically impossible for Tranchita to comply with both state and federal law.

556.   The policy requiring Tranchita to run hounds and to possess a hound running permit

stands as an obstacle to the accomplishment and execution of the full purposes and objectives of

the AWA.

557.   The Secretary of Agriculture is authorized to “promulgate standards to govern the

humane handling, care, treatment, and transportation of animals by dealers, research facilities,

and exhibitors.’” 7 U.S.C. § 2143(a)(1).

                                                  67
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 68 of 73 PageID #:1116




558.       The Secretary of Agriculture ‘shall not prohibit any State (or a political subdivision of

such State) from promulgating standards in addition to those standards promulgated by the

Secretary.” 7 U.S.C. § 2143(a)(8).

559.       Defendants’ requirement that Tranchita hold a Hound Running Area permit in order to

possess a coyote is not a “standard in addition to those standards promulgated by” USDA.

560.       Defendants’ policy requiring Tranchita to obtain a Hound Running Area permit is in

direct conflict with the Animal Welfare Act.


                                   COUNT III
           SECTION 1983 VIOLATION OF FREE EXERCISE CLAUSE OF THE 1st
                     AMENDMENT TO THE U.S. CONSTITUTION

561.       The allegations contained in the above preceding paragraphs are re-alleged and

incorporated by reference as if fully set forth herein.

562.       Tranchita has a right to freedom of personal conscience.

563.       Requiring her to possess a permit to engage in a cruel practice, is contrary to her religious

beliefs.

564.       Defendants’ policy is overbroad because it impinges upon First Amendment rights.

565.       The Fur-bearing Mammal Breeder permit is overbroad because it impinges upon First

Amendment Rights.

566.       The requirement that Tranchita must hold a hound running permit to possess a coyote

deters her from engaging in First Amendment religious belief.

567.       There is no compelling state interest in requiring a person to desire to run hounds when it

is against their religious belief.

568.       There is no rational relationship to a legitimate governmental interest in requiring only

Tranchita to obtain the Hound Running Area permit.

                                                    68
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 69 of 73 PageID #:1117




569.      Defendants require conduct that Tranchita’s religion proscribes.

570.      Possessing a Hound Running Area permit significantly compromises recognized First

Amendment protections of parties not before the Court.


                                     COUNT IV
                42 U.S.C. § 1983 VIOLATION OF THE DUE PROCESS
           CLAUSE OF THE 14TH AMENDMENT TO THE U.S. CONSTITUTION

571.      The allegations contained in the above preceding paragraphs are re-alleged and

incorporated by reference as if fully set forth herein.

572.      Defendants have deprived Tranchita of the benefits of the Fur-bearing Mammal Breeder

permit by now requiring a Hound Running Area permit.

573.      This requirement applies only to Tranchita.

574.      The permit which Tranchita has a right to the benefit of, is her 2021-2022 Fur-bearing

Mammal Breeder Permit.”

575.      Based on custom, policy, or mutually explicit understanding, Tranchita’s 2021-2022 Fur-

bearing Breeder Permit entitles her to possess a coyote without also holding a Hound Running

Permit.

576.      Tranchita has no avenue by which to object to the threat of seizure if she brings Luna

back to her property.

577.      The State will seize Luna again, as is clearly shown through the correspondences from

IDNR to Tranchita’s state litigation attorney.

578.      The possibility of permanent erroneous deprivation is significant if Tranchita brings Luna

to Illinois without a declaration from this Court that she is permitted to possess a coyote with

only a Fur-bearing Mammal Breeder permit.



                                                  69
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 70 of 73 PageID #:1118




579.    There is no burden upon the state, as it has allowed many others to possess coyotes

without possessing a Hound Running Area permit.

580.    There is no burden upon the state, as it has allowed Tranchita from 2012 to 2019 to

possess coyotes as long as she held a Fur-bearing Mammal Breeder permit.

581.    And the State has also allowed others to possess coyotes without the Fur-bearing

Mammal Breeder permit.

582.    Many exceptions have been made.

583.    The State and Tranchita had a mutually explicit understanding that she could possess

coyotes in the State of Illinois provided she held a Fur-bearing Mammal Breeder permit.

584.    As she currently possesses such a permit, and as IDNR issued her that permit, she should

be allowed to possess a coyote in Illinois.

585.    Tranchita has a legitimate claim of entitlement to the continued enjoyment of the benefits

of the Fur-bearing Breeder Mammal permit, that being possessing a coyote.

586.    Tranchita is entitled to due process before deprivation of this interest.

587.    However, she will receive no due process as there is no mechanism by which to ensure

that occurs prior to the realistic threat of seizure.

588.    Defendant has no opportunity to contest, prior to a deprivation.


                                 COUNT V
         ILLINOIS RELIGIOUS FREEDOM RESTORATION ACT (775 ILCS 35)

589.    The allegations contained in the above preceding paragraphs are re-alleged and

incorporated by reference as if fully set forth herein.

590.    Illinois’ Religious Freedom Restoration Act (“RFRA”) commands that Illinois

government “may not substantially burden a person's exercise of religion, even if the burden


                                                   70
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 71 of 73 PageID #:1119




results from a rule of general applicability, unless it demonstrates that application of the burden

to the person (i) is in furtherance of a compelling governmental interest and (ii) is the least

restrictive means of furthering that compelling governmental interest.” 775 ILCS 35/15.

591.    Defendants, who are agents of Illinois government and therefore subject to the RFRA,

have violated RFRA by substantially burdening Plaintiffs’ exercise of their religion without any

valid justification.

592.    Defendants’ requirement that Tranchita hold a Hound Running Area permit in order to

possess coyotes does not further a compelling governmental interest and is not the least

restrictive means of furthering any governmental interest, compelling or otherwise.

593.    Plaintiff has no adequate remedy at law and will suffer serious and irreparable harm to

their constitutional rights unless Defendants are enjoined from mandating that Tranchita hold a

Hound Running Area permit.

594.    Pursuant to 775 ILCS 35/20, Plaintiff is entitled to declaratory relief invalidating and

restraining Defendants’ from requiring Tranchita to hold a Hound Running Area permit in order

to possess coyotes.

595.    Plaintiff found it necessary to engage the services of private counsel to vindicate her

rights under the law. Plaintiff is therefore entitled to an award of attorneys’ fees pursuant to 775

ILCS 35/20.



                                     REQUEST FOR RELIEF

Plaintiff respectfully requests the following relief:




                                                  71
 Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 72 of 73 PageID #:1120




a. Pursuant to 28 U.S.C. §§ 2201 and 2202, and Rule 57 declare that if Tranchita holds a valid

   Fur-bearing Mammal Breeder permit, she is authorized under Illinois law to possess Luna,

   the coyote.

i. Pursuant to 28 U.S.C. §§ 2201 and 2202, and Rule 57 declare that requiring Tranchita to

   hold a Hound Running Area permit is preempted by the Federal Animal Welfare Act.

j. Pursuant to 28 U.S.C. §§ 2201 and 2202, and Rule 57 declare that requiring Tranchita to

   hold a Hound Running Area permit violates the First Amendment to the United States

   Constitution.

k. Pursuant to 28 U.S.C. §§ 2201 and 2202, and Rule 57 declare that requiring Tranchita to

   hold a Hound Running Area permit violates the Due Process clause of the Fourteenth

   Amendment to the United States Constitution.

l. Pursuant to 28 U.S.C. §§ 2201 and 2202, and Rule 57 declare that requiring Tranchita to

   hold a Hound Running Area permit violates the Equal Protection clause of the Fourteenth

   Amendment to the United States Constitution.

m. Pursuant to 775 ILCS 35/20, Plaintiff is entitled to declaratory relief invalidating and

   restraining Defendants’ from requiring Tranchita to hold a Hound Running Area permit in

   order to possess coyotes.

n. Pursuant to 775 ILCS 35/20 and 42 U.S.C. § 1988, Plaintiff is entitled to awards of

   attorneys’ fees.

o. Order that a jury determine all issues not settled by this Court;

p. Award any other equitable relief as the Court deems just.

                                                 Respectfully submitted,

                                                 /s/ Richard Rosenthal
                                                 RICHARD BRUCE ROSENTHAL

                                               72
  Case: 1:20-cv-05956 Document #: 51 Filed: 06/14/21 Page 73 of 73 PageID #:1121




                                                 (NY Reg. No. 1637677)
                                                 545 E. Jericho Turnpike
                                                 Huntington Station, New York 11746
                                                 Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

        I certify that on June 14, 2021, I caused a copy of the foregoing Second Amended
Complaint to be filed electronically on CM/ECF, which will cause a notice of filing to be sent to
all counsel of record who have entered appearances.

                                                 /s/ Richard Rosenthal
                                                 RICHARD BRUCE ROSENTHAL




                                               73
